Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 1 of 65 PageID #:3935




        EXHIBIT 4
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 2 of 65 PageID #:3936




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION




      Afshin Zarinebaf, Zachary Chernik,
      and Joan Meyer, individually and on
      behalf of a class of similarly situated
      individuals,

           Plaintiffs,
      v.

      Champion Petfoods USA, Inc. and
      Champion Petfoods LP,
                                                  Case No. 18-cv-06951

           Defendants.




                                 Expert Report of Lorin M. Hitt

                                         March 29, 2021
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 3 of 65 PageID #:3937




                                                Table of Contents

  I.      Qualifications ................................................................................................................. 1
  II.     Summary of Allegations and Background ..................................................................... 3
  III.    Assignment and Materials Relied Upon ........................................................................ 5
  IV.     Summary of Opinions .................................................................................................... 5
  V.      Mr. Boedeker’s “Economic Loss” Analysis Does Not Measure Plaintiffs’ Alleged
          Economic Injury Based on a Market Price Premium Theory of Damages Because It
          Ignores Supply-Side Factors .......................................................................................... 8
          A.         Background on Mr. Boedeker’s Surveys and Associated Analysis of
                     “Economic Loss” ............................................................................................... 8
          B.         Mr. Boedeker’s Surveys and “Economic Loss” Analysis Cannot Yield
                     Estimates of Market Prices and Therefore Cannot Be Used to Calculate
                     Overpayment Damages Claimed by Plaintiffs ................................................. 10
          C.         Mr. Boedeker’s Claim that the Supplied Volume in the But-For World Cannot
                     Deviate from the Supplied Volume in the Actual World Is Incorrect ............. 15
          D.         Mr. Boedeker’s Model Generates Inflated Economic Loss Estimates ............ 17
  VI.     Mr. Boedeker’s Estimates of Percent Economic Loss Purportedly Based on Changes
          in Demand Are Critically Flawed, and His Lower and Upper Bounds for These
          Estimates Are Unreliable and Misleading ................................................................... 18
          A.         Mr. Boedeker’s Proposed Methodology Does Not Reliably Estimate Demand
                     in the Actual and But-For Worlds .................................................................... 19
          B.         Mr. Boedeker’s Estimates of Economic Loss Ignore Substantial Heterogeneity
                     across His Survey Respondents ....................................................................... 23
          C.         Mr. Boedeker’s Lower and Upper Bounds for His Estimates of Percent
                     Economic Loss Are Unreliable and Misleading .............................................. 29
  VII.    Mr. Boedeker’s Comparison of His Estimated But-For Prices to the Prices of Pedigree
          Brand Products as a “Check” Is Inappropriate ............................................................ 31
  VIII.   Mr. Boedeker Offers No Basis to Assume a Common Impact of the Challenged
          Conduct on the Putative Class Members, and Individual Inquiry Is Likely Required to
          Establish the Price Paid and the But-For Price of the At-Issue Products .................... 36
          A.         Dog Food Is a Differentiated Product, Therefore Changes in the Information
                     on the Packages of the At-Issue Products Will Not Affect the Prices of All
                     Products in the Same Way ............................................................................... 36
          B.         Any Assessment of Damages to the Class Is Likely to Require Individualized
                     Inquiry .............................................................................................................. 40




                                                                                                                                             i
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 4 of 65 PageID #:3938




  I.     Qualifications

  1.     My name is Lorin Moultrie Hitt. I am the Zhang Jindong Professor of Operations,
  Information and Decisions (OID) at the University of Pennsylvania, Wharton School. As a
  member of the Information Strategy and Economics Group (ISE), my research and teaching
  focus on the economics of consumer behavior, firm organization, and market structure, with
  particular emphasis on the role of information on pricing, performance, and competition.
  2.     I received my Ph.D. in Management from the Massachusetts Institute of Technology
  Sloan School of Management in 1996, and my Sc.B. (1988) and Sc.M. (1989) degrees in
  Electrical Engineering from Brown University. The majority of my Ph.D. coursework was in
  economics and statistics, and my doctoral dissertation was supervised in part by Zvi Griliches
  (Harvard), a former Chair of the American Economic Association (AEA) and a pioneer in
  methods for understanding the relationship between prices and quality change in complex
  products. I am a member of the AEA, INFORMS (Operations Research and Management
  Science Society), Sigma Xi (Scientific Research Society), and Tau Beta Pi (Engineering
  Honor Society).
  3.     I have taught undergraduate, masters, doctoral, and executive education level courses
  at the University of Pennsylvania and the Massachusetts Institute of Technology on
  competition and customer pricing in a variety of commercial and consumer markets,
  information systems management, economics of technology, and data analysis. In my Ph.D.
  seminar, I cover a variety of empirical methods used in economic research, including
  methods for estimating product demand and supply, pricing products, measuring the effect of
  external events on market prices, and valuing individual product features in differentiated
  products using techniques developed by both econometricians and marketing researchers. I
  am a twelve-time winner of the Wharton Undergraduate Teaching Award and have received
  the Wharton-wide Hauck Award and University-wide Lindback Award for distinguished
  teaching.
  4.     My research is characterized by rigorous economic analysis and I am well versed in
  econometric and statistical methods. A number of my published research papers focus
  specifically on modeling demand in consumer and commercial markets, assessing these
  models using market data, and using this information for pricing or product design. My
  research has been published in top-tier economics and management journals, including the
  Quarterly Journal of Economics, the Review of Economics and Statistics, the Journal of

                                                                                           Page 1
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 5 of 65 PageID #:3939




  Economic Perspectives, Brookings Papers on Economic Activity, Management Science,
  Information Systems Research, and other top-tier outlets.
  5.      I formerly served as a Department Editor at Management Science, and as a reviewer
  for a number of management and economics journals including American Economic Review,
  the Quarterly Journal of Economics, Information Economics and Policy, Journal of
  Industrial Economics, Journal of Law, Economics, and Organization, Managerial and
  Decision Economics, Marketing Science, Review of Economics and Statistics, and MIT Sloan
  Management Review, among others.
  6.      I have prior experience in litigation matters where I evaluated the value of a product
  or product features, including products such as cosmetics, automobiles, all-terrain vehicles,
  trucks, furniture, refrigerators, wet dry vacuum cleaners, and flat panel televisions as well as
  information technology products such as smartphones, tablets, online travel services, cloud
  storage services, memory devices, and personal computers. My expert opinions in these
  matters have been accepted in federal, state, and city courts.
  7.      I have specific experience in consumer class actions including the use of hedonic
  price analysis, conjoint analysis, contingent valuation and other types of consumer surveys,
  and the analysis of market price data for the purposes of class certification and measurement
  of economic injury. This experience includes analysis of the results of conjoint surveys for
  the purposes of class certification and the determination of economic injury from alleged
  product defects or misrepresentations. I have previously submitted expert reports in
  consumer class actions against Champion Petfoods with similar allegations to the instant
  matter.1
  8.      My Curriculum Vitae is attached as Appendix A and a list of my testimony in the
  past four years is attached as Appendix B.



  1 Rebuttal Expert Report of Lorin M. Hitt, Jennifer Reitman, et al. v. Champion Petfoods USA, Inc. and

  Champion Petfoods LP, United States District Court Central District of California Western Division, MDL Case
  No. 2:18-cv-01736-DOC-JPR, May 13, 2019; Second Rebuttal Expert Report of Lorin M. Hitt, Jennifer
  Reitman, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court
  Central District of California Western Division, MDL Case No. 2:18-cv-01736-DOC-JPR, September 12, 2019;
  Rebuttal Expert Report of Lorin M. Hitt, Scott Weaver, et al. v. Champion Petfoods USA, Inc. and Champion
  Petfoods LP, United States District Court Eastern District of Wisconsin, MDL Case No. 2:18-cv-01996-JPS,
  September 12, 2019; Expert Report of Lorin M. Hitt, Jennifer Song, et al. v. Champion Petfoods USA, Inc. and
  Champion Petfoods LP, United States District Court District of Minnesota, MDL Case No. 18-cv-03205-PJS-
  KMM, December 11, 2020.




                                                                                                       Page 2
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 6 of 65 PageID #:3940



  II.      Summary of Allegations and Background

  9.       Plaintiffs allege that Champion Petfoods USA and Champion Petfoods LP
  (collectively “Champion”) used “misleading packaging claims and material omissions…
  [concerning] the quality and characteristics of their dog food diets[] and ingredients.”2
  Specifically, Plaintiffs allege that certain statements on Champion’s product packaging
  (Plaintiffs cite “Biologically Appropriate,” “Fresh Regional Ingredients,” and for products of
  Champion’s “Acana” brand, “Delivering Nutrients Naturally”) were misleading to consumers
  because, according to Plaintiffs, Champion’s products “contained and/or had a material risk
  of containing undisclosed and non-conforming ingredients and contaminants, such as heavy
  metals, a material amount of non-fresh ingredients, a material amount of non-regional
  ingredients, Bisphenol A (“BPA”), and pentobarbital.”3
  10.      Plaintiffs identify 11 specific Champion products (“At-Issue Products”), including,
  for example, “Orijen Original,” and “Acana Heritage Meats,” to which their allegations
  pertain.4 Plaintiffs claim that Champion “charged premium prices for the [At-Issue
  Products], which consumers were willing to pay based on [Champion’s] Packaging Claims
  and material omissions.”5 Plaintiffs claim that they were injured when they “were misled to
  pay premium prices” for the At-Issue Products because the products “did not deliver what
  was promised.”6 Plaintiffs seek to certify several classes of “[a]ll persons residing in the
  State of Illinois who purchased [the At-Issue Products] from June 1, 2016 to the present.”7




  2 Third Amended Class Action Complaint, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and
  Champion Petfoods LP, United States District Court Northern Illinois, Eastern Division, Case No. 1:18-cv-
  06951, June 17, 2020 (“Third Amended Complaint”), ¶ 1.
  3 Third Amended Complaint, ¶¶ 2–3, 186. Plaintiffs cite other statements in Champion’s packaging that they

  describe as “misleading” (Third Amended Complaint, ¶¶ 38–40). I understand Plaintiffs do not claim any
  damages relating to those statements.
  4 Plaintiffs’ Motion for Class Certification, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and

  Champion Petfoods LP, United States District Court Northern Illinois, Eastern Division, Case No. 1:18-cv-
  06951, February 24, 2021 (“Motion for Class Certification”).
  5 Third Amended Complaint, ¶ 44.
  6 Third Amended Complaint, ¶ 16.
  7 Motion for Class Certification, pp. 1–2. Specifically, Plaintiffs have requested the Court to certify 11 classes:

  (1) the Acana Free-Run Poultry Class; (2) the Acana Regionals Grasslands Class; (3) the Acana Heritage Meats
  Class; (4) the Acana Singles Pork & Squash Class; (5) the Acana Regionals Meadowland; (6) the Acana Singles
  Lamb & Apple Class; (7) the Acana Singles Wild Mackerel Class; (8) the Orijen Six Fish Class; (9) the Orijen
  Original Class; (10) the Orijen Regional Red; and (11) the Orijen Senior Class. Because all 11 classes are
  defined in a similar way, I collectively refer to them as the “Class.”



                                                                                                              Page 3
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 7 of 65 PageID #:3941




  11.     Plaintiffs have submitted the expert report of Mr. Stefan Boedeker (the “Boedeker
  Report”) in support of their motion for class certification.8 The Boedeker Report describes
  Mr. Boedeker’s proposed “methodology to calculate class-wide damages if Defendants had
  disclosed misrepresentations and omissions at the point of purchase.”9 Mr. Boedeker
  designed and conducted four conjoint surveys to assess damages related to (1) the alleged
  misrepresentations on Orijen products, (2) the alleged misrepresentations on Acana products,
  (3) the alleged omissions on Orijen products, and (4) the alleged omissions on Acana
  products (the “Boedeker Surveys”). In the surveys, Mr. Boedeker presents respondents with
  different package labels10 in order to assess their preferences for the labels at different price
  points, assuming that they are purchasing a dog food product.11 Mr. Boedeker relies on the
  results of the Boedeker Surveys, as well as his analysis of Champion sales data, to estimate
  damages. With his survey results, Mr. Boedeker calculates four ranges—each corresponding
  to one of his four surveys—of percentage reductions of the retail price that represent his
  estimates of the economic loss per bag of product assuming that all respective claims are
  included.12 Applying these economic loss percentages to his estimates of aggregate retail
  sales data, he estimates damages of $1,574,804 to $2,403,388 for the Orijen
  Misrepresentations, damages of $5,621,358 to $6,062,007 for the Orijen Omissions, damages
  of $1,217,860 to $1,993,551 for the Acana Misrepresentations, and damages of $4,137,188 to
  $4,401,479 for the Acana Omissions.13




  8 Expert Report of Stefan Boedeker, with Appendices and Supporting Materials, Afshin Zarinebaf, et al. v.
  Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court Northern Illinois,
  Eastern Division, Case No. 1:18-cv-06951, February 24, 2021.
  9 Boedeker Report, ¶ 12.
  10 For example, the labels in Mr. Boedeker’s Misrepresentation Surveys included “Fresh Regional Ingredients”

  and “Biologically Appropriate,” and for Acana products only, “Delivering Nutrients Naturally.” The labels in
  Mr. Boedeker’s Omission Surveys included “May contain measurable amounts of heavy metals such as lead,
  arsenic, mercury, and/or cadmium.”; and “May contain measurable amounts of BPA. BPA is a chemical
  compound used in plastic.” Boedeker Report, Tables 5–7.
  11 In the Orijen Misrepresentation Survey, Mr. Boedeker instructs respondents to “[a]ssume that you are

  purchasing a 13-pound bag of Orijen Regional Red dry dog food.” In the Acana Misrepresentation Survey, Mr.
  Boedeker instructs respondents to “[a]ssume that you are purchasing a 25-pound bag of Acana Regionals
  Meadowland dry dog food.” In the Omission Surveys, Mr. Boedeker instructs respondents to “[a]ssume that
  you are purchasing a 25-pound bag of your favorite dry dog food.” Boedeker Report, Appendix 1.
  12 The ranges are 19.1% to 29.2% for the Orijen Misrepresentations; 24.1% to 39.5% for the Acana

  Misrepresentations; 68.3% to 73.6% for the Orijen Omissions; and 81.9% to 87.1% for the Acana Omissions.
  Boedeker Report, ¶ 172 and Appendix 4.
  13 Boedeker Report, Table 16.



                                                                                                        Page 4
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 8 of 65 PageID #:3942



  III.    Assignment and Materials Relied Upon

  12.     I was asked by counsel for Champion: (i) to evaluate whether putative Class members
  are similarly situated such that a common method can be used to assess economic injury, and
  (ii) to review and respond to the Boedeker Report on issues relating to the calculation of
  economic injury to the proposed Class. In particular, I was asked to evaluate whether the
  Boedeker conjoint survey results and the analysis presented in the Boedeker Report provide a
  reliable basis for calculating economic injury to the proposed Class.
  13.     In reaching my conclusions, I have reviewed product literature and packaging,
  academic research, various deposition testimony and legal filings, and various Champion
  internal and external documents. I have also reviewed the Boedeker Report and backup
  materials, the reports that Mr. Boedeker submitted on the same date in two other related
  matters, as well as Mr. Boedeker’s deposition testimony in this and in a prior related matter.
  In addition, I reviewed the expert report that Professor Dominique M. Hanssens submitted on
  behalf of Defendants in this matter.14 Appendix C lists the materials I have relied upon in
  forming my opinions in this matter.
  14.     I am being compensated at a rate of $875 per hour. I am being assisted in this matter
  by staff at Cornerstone Research who are working at my direction. I receive compensation
  from Cornerstone Research based on its collected staff billings for its support of me in this
  matter. Neither my compensation in this matter nor my compensation from Cornerstone
  Research is in any way contingent on the content of my opinion or the outcome of this or any
  other matter.
  15.     My work in this matter is ongoing and I reserve the right to update my opinions as
  additional information becomes available.

  IV.     Summary of Opinions

  16.     Mr. Boedeker’s methodology does not and cannot measure economic loss under
  Plaintiffs’ theory of harm. Under Plaintiffs’ theory of harm, which holds that putative Class
  members overpaid for the At-Issue Products due to certain alleged misrepresentations and
  omissions on the packaging, damages should be measured by the difference between the




  14Expert Report of Dominique M. Hanssens, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and
  Champion Petfoods LP, United States District Court Northern Illinois, Eastern Division, Case No. 1:18-cv-
  06951, March 29, 2021 (“Hanssens Report”).

                                                                                                         Page 5
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 9 of 65 PageID #:3943




  market prices paid for the At-Issue Products in the real world and the market prices that
  would have prevailed for the At-Issue Products in the but-for world in which the challenged
  conduct is removed. Because Mr. Boedeker’s estimates of percent economic loss ignore
  supply-side factors that affect market prices, they are based on consumers’ willingness to pay
  and not on market price. Willingness to pay is a demand-side factor; as such, it does not
  itself determine market prices in the actual world and similarly cannot be relied upon, by
  itself, to model market prices in the hypothetical but-for world. Moreover, the use of a
  willingness-to-pay measure by Mr. Boedeker likely leads to an overestimate of damages even
  if willingness to pay were correctly measured—which it is not.
  17.    Even setting aside the fact that it ignores supply-side factors, Mr. Boedeker’s
  proposed damages methodology does not yield the measure of economic loss he proposed to
  calculate because it does not reliably estimate demand. Mr. Boedeker’s “market simulations”
  do not model demand for the At-Issue Products in the actual and but-for worlds, but rather
  simply generate estimates of purported market share for various combinations of labels in his
  survey (e.g., “Biologically Appropriate” and “Nourish as Nature Intended”). In addition,
  though Mr. Boedeker claims that he fixes the quantity supplied in the but-for world to be the
  same as in the actual world, nothing in his methodology to estimate the percent economic loss
  considers the quantity supplied or market share of the At-Issue Products in the actual world.
  18.    Mr. Boedeker fails to estimate properly any change in the demand curve for the At-
  Issue Products because he ignores the substantial heterogeneity across the respondents of his
  surveys. Mr. Boedeker’s estimates of economic loss are based on an average of the
  preferences of his survey respondents. There is no guarantee that such an average would be
  informative in any way of the demand curve of that group of consumers. Moreover, when
  information about the preferences of individual respondents is considered, Mr. Boedeker’s
  methodology generates estimates of economic loss that are either zero or much lower than the
  ones he presents in his report.
  19.    Mr. Boedeker presents estimates of his lower and upper bounds for his damages
  estimates, but these figures are incorrect and misleading. Despite Mr. Boedeker’s claim that
  his methodology provides “95% confidence intervals” for his estimates of percent economic
  loss, his lower and upper bounds provide no such degree of statistical confidence because
  they ignore multiple sources of error, including error stemming from the fact that his
  “demand curve” regressions involve combinations of labels that do not exist in his actual or
  but-for worlds.

                                                                                              Page 6
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 10 of 65 PageID #:3944




   20.    Mr. Boedeker’s comparison of his estimated but-for prices to the prices of Pedigree
   brand products as a “check” is inappropriate because he has not even attempted to establish
   that the At-Issue Products and Pedigree products are identical, or at least good substitutes for
   Champion products apart from the alleged misrepresentations and omissions. Mr. Boedeker
   has also not established that consumers who buy Champion products would consider
   Pedigree products as acceptable substitutes for Champion products. Champion and Pedigree
   products are not comparable based on the attributes they offer, such as their ingredients, their
   nutritional profile, the retail channels in which they sell, or the type of consumers that
   purchase each brand.
   21.    There is no basis to assume a common impact of the challenged conduct on the
   putative Class members because the At-Issue Products are differentiated; therefore, changes
   in product characteristics will not affect the prices of all products in the same way.
   Heterogeneity in preferences and information in the market for the At-Issue Products
   indicates that the economic factors affecting demand as well as supply differ across products,
   consumers, and time. Evidence of this heterogeneity, and of variations in prices across
   vendors even for the same product, is inconsistent with the single common market that Mr.
   Boedeker assumes.
   22.    A reliable assessment of damages to the putative Class members is likely to require
   individualized inquiry. Mr. Boedeker’s estimates are not based on the actual prices paid by
   the putative Class members. Instead, Mr. Boedeker relies on a flawed estimate of retail
   prices based on wholesale prices and an assumed profit margin identical for all retailers in the
   industry, which ignores that retail prices depend on multiple factors that can vary from
   individual to individual (such as specific retailer pricing decisions like sales and discounts, or
   coupons), across vendors, and over time. The profit margin applicable to Champion products
   may be very different from Mr. Boedeker’s assumption. Mr. Boedeker cannot confirm his
   assumption because he has not analyzed any aspect of Champion’s cost structure, or the cost
   structure of Champion’s retailers. In addition, Mr. Boedeker’s analysis ignores that the
   sources of information that consumers have available at the time of purchase are varied, and
   potentially very different from the information provided uniformly to respondents in the
   Boedeker Surveys, which would cause their behavior in Mr. Boedeker’s surveys to differ
   from their behavior in an actual retail setting.




                                                                                                Page 7
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 11 of 65 PageID #:3945



   V.      Mr. Boedeker’s “Economic Loss” Analysis Does Not Measure Plaintiffs’ Alleged
           Economic Injury Based on a Market Price Premium Theory of Damages Because
           It Ignores Supply-Side Factors

           A. Background on Mr. Boedeker’s Surveys and Associated Analysis of
              “Economic Loss”


   23.     Mr. Boedeker states that his assignment was to “explain and outline an economic
   model that enables the quantification of economic losses suffered by Plaintiffs and the Class,
   as a result of having purchased a product that is other than as represented by Defendants.”15
   His proposed methodology includes three main steps.
   24.     First, Mr. Boedeker conducted four conjoint surveys of consumers. Mr. Boedeker
   calls his surveys the “Orijen Misrepresentation Survey,” the “Acana Misrepresentation
   Survey,” the “Orijen Omission Survey,” and the “Acana Omission Survey.”16 For the Orijen
   and Acana Misrepresentation Surveys, “respondents were introduced to a hypothetical
   purchase situation where they [were] told to assume that they [were] purchasing” one of the
   At-Issue Products.17 Specifically, in the Orijen Misrepresentation Survey Mr. Boedeker
   instructed respondents to assume they will buy a 13-pound bag of Orijen Regional Red dry
   dog food,18 and in the Acana Misrepresentation Survey he instructed respondents to assume
   they will buy a 25-pound bag of Acana Regionals Meadowland dry dog food.19 Mr.
   Boedeker presented respondents of his Orijen and Acana Misrepresentation Surveys with
   images of these specific Orijen and Acana product packages, respectively.20 For the Orijen
   and Acana Omission Surveys, Mr. Boedeker presented respondents with a “hypothetical
   purchase situation where they [were] told to assume that they [were] purchasing a bag of their
   favorite dog food.”21 Mr. Boedeker then had respondents complete choice tasks in which
   they were asked to select their preferred set of labels that may be on the bag of dog food at a
   given price, and then indicate if they would purchase the option they selected.22 In the Orijen
   and Acana Misrepresentation Surveys, Mr. Boedeker used labels corresponding to what



   15 Boedeker Report, ¶ 12.
   16 Boedeker Report, ¶ 102.
   17 Boedeker Report, ¶¶ 129, 133.
   18 Boedeker Report, ¶ 129.
   19 Boedeker Report, ¶ 133.
   20 Boedeker Report, ¶¶ 130, 134.
   21 Boedeker Report, ¶ 137.
   22 Boedeker Report, Figures 5, 7–9, Tables 8–10.




                                                                                              Page 8
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 12 of 65 PageID #:3946




   Plaintiffs claim are misrepresentations on the packaging of the At-Issue Products, in addition
   to “decoy” labels. 23 In the Orijen and Acana Omission Surveys, he used labels corresponding
   to what Plaintiffs claim are omissions from the At-Issue Products’ packaging (i.e., the alleged
   “corrective statements”), in addition to a “distractor” label.24 The wording of the labels used
   in the Orijen and Acana Omission Surveys was provided to Mr. Boedeker by counsel for
   Plaintiffs.25
   25.      In his second step, Mr. Boedeker relied on the responses to his surveys to create
   estimates “of damages per bag of Defendant’s dog food.”26 Specifically, Mr. Boedeker
   claims that he analyzed the responses to his surveys to test how the alleged
   misrepresentations and omissions in the Boedeker Surveys would shift his estimates of the
   demand curves for the products in his surveys.27 To do this, Mr. Boedeker analyzed data
   from his surveys using conjoint survey analysis software to generate estimates of individual
   measures of preference for the labels in his survey (called “part-worths”).28 Mr. Boedeker
   then processed these part-worths using his own computer programs and methods to estimate
   what he refers to as demand curves for products with different combinations of the labels
   relating to the alleged misrepresentations or omissions.29 For each of the surveys, Mr.
   Boedeker then calculated a range of estimates for the percent difference between his so-called
   demand curves in the actual world and in the but-for world (where the products excluded one
   or more of the alleged misrepresentations or had one or more corrective statements).30 In his
   Appendix 4, Mr. Boedeker presents a “point estimate,” a lower bound, and upper bound for




   23 The “misrepresentation” labels used in Mr. Boedeker’s surveys are “Biologically Appropriate,” “Fresh
   Regional Ingredients,” and “Delivering Nutrients Naturally” (for Acana products only). In addition, Mr.
   Boedeker selected the decoy labels “WholePrey Diet” and “Low Temperature” and “Nourish as Nature
   Intended” for the Orijen product, and the decoy labels “WholePrey Diet” and “High Palatability” for the Acana
   product. Boedeker Report, ¶¶ 116–117, Tables 5–6.
   24 The “omissions” labels used in Mr. Boedeker’s surveys are: “May contain measurable amounts of heavy

   metals such as lead, arsenic, mercury, and/or cadmium.”; “May contain measurable amounts of BPA. BPA is a
   chemical compound used in plastic.”; “May contain expired ingredients. Expired ingredients are ingredients that
   have passed their ‘shelf life’ date.”; and “May contain regrinds. Regrinds are previously made dry dog food that
   is ground and then used in another batch of dry dog food.” In addition, Mr. Boedeker included as a “distractor”
   label “May contain artificial preservatives. Artificial preservatives are added to food to fight spoilage caused by
   bacteria, molds, fungus, and yeast.” Boedeker Report, ¶¶ 121–122, Table 7.
   25 Boedeker Report, ¶ 124.
   26 Boedeker Report, ¶ 14.
   27 Boedeker Report, ¶ 59.
   28 Boedeker Report, ¶ 74.
   29 Boedeker Report, ¶ 85.
   30 Section VI provides a detailed explanation of Mr. Boedeker’s estimation of percent economic loss.




                                                                                                               Page 9
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 13 of 65 PageID #:3947




   the percentage economic loss for each of the different alleged misrepresentations and
   combinations of those misrepresentations, and for each of the different alleged omissions and
   combinations of those omissions.31 Mr. Boedeker does not present estimates of economic
   loss for any combination of omissions and misrepresentations jointly.
   26.     In his last step, Mr. Boedeker relies on his estimates of economic loss per bag and on
   Champion’s sales data to estimate four ranges of class-wide damages. Mr. Boedeker first
   generates estimates of Champion’s revenue by brand (Acana or Orijen) in the U.S. by
   aggregating wholesale sales data produced by Champion for the At-Issue Products covering
   the period from June 1, 2016 to December 2018.32 Mr. Boedeker then assumes a retailer
   markup of 40% to estimate retail sales.33 To estimate sales of the At-Issue Products to the
   proposed Class, Mr. Boedeker multiplies his estimate of U.S. retail sales of At-Issue Products
   by an estimate of Illinois’ share of U.S. dog ownership.34 Finally, Mr. Boedeker generates an
   estimate of the lower bound, median, and upper bound of damages to the proposed Class by
   multiplying his estimate of sales of Acana and Orijen At-Issue Products to the proposed Class
   by the corresponding estimated lower bound, median, and upper bound of the percentage
   economic loss per bag of product assuming that all respective claims were included.35 Mr.
   Boedeker presents his estimates of damages in Table 16 of his report.

           B. Mr. Boedeker’s Surveys and “Economic Loss” Analysis Cannot Yield
              Estimates of Market Prices and Therefore Cannot Be Used to Calculate
              Overpayment Damages Claimed by Plaintiffs


   27.     Plaintiffs claim that “[a]s a result of [the] false or misleading statements and
   omissions, consumers, like Plaintiffs, suffered financial losses by overpaying premium prices
   for the [At-Issue Products] that did not conform to their packaging claims.”36 Based on this
   theory of harm, damages should be measured by the difference between the market prices
   paid for the At-Issue Products in the real world and the market prices that would have
   prevailed for the At-Issue Products in the but-for world in which the challenged conduct is



   31 Boedeker Report, Table 14, Appendix 4.
   32 Boedeker Report, ¶ 18.
   33 Boedeker Report, ¶ 20.
   34 Boedeker Report, ¶ 21.
   35 Boedeker Report, ¶ 172, Table 16.
   36 Third Amended Complaint, ¶ 193.




                                                                                              Page 10
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 14 of 65 PageID #:3948




   removed.37 Thus, Mr. Boedeker needs to provide a methodology that can estimate market
   prices in the but-for world as well as the actual world.
   28.      Market prices are determined by both supply and demand.38 Determining demand
   requires, at a minimum, determining consumers’ “willingness to pay” for a product (“WTP”)
   which represents “the maximum amount that a buyer will pay for a good.”39 Different
   consumers are likely to have different WTP for the same product. This is because, in general,
   consumers are differently situated and have different preferences and different information,
   among other characteristics.40 For the same reasons, the potential change in the WTP caused
   by the change in a product attribute is likely to be different for different consumers.41
   Individual consumer WTP can be used to derive the demand curve for a product in that
   market.42
   29.      Determining supply requires, at a minimum, identifying the cost structure and other
   characteristics of producers and retailers to determine their “willingness to sell.”43 The
   willingness to sell of producers and retailers depends on their costs, including not just the cost
   of producing or sourcing a product, but “the value of everything a seller must give up to
   produce [or retail] a good.”44 The willingness to sell of all potential sellers in a market can be
   used to derive the supply curve of a product in that market.45




   37 Other statements by Plaintiffs further support the interpretation that Plaintiffs claim as damages the difference
   between the price they paid and the price they would have paid but-for the allegations. For example, Plaintiffs
   allege that “Defendants’ misrepresentations, concealment, omissions, and other deceptive conduct were likely to
   cause consumers to purchase and/or overpay for the [At-Issue Products]” (Third Amended Complaint, ¶ 230).
   Plaintiffs also allege that “Defendants’ misrepresentations, concealment, omissions, and other deceptive
   conduct did in fact deceive and cause Plaintiff and the Class Members to purchase and/or overpay
   for the [At-Issue Products]” (Third Amended Complaint, ¶ 235).
   38 See, e.g., N. Gregory Mankiw, Principles of Microeconomics, 5th edition (Mason, OH: South-Western

   Cengage Learning, 2008) (“Mankiw (2008)”), p. 65. (“Supply and demand are the forces that make market
   economies work. They determine the quantity of each good produced and the price at which it is sold.”).
   39 Mankiw (2008), p. 138.
   40 Mankiw (2008), pp. 457–461, 483–484; Wagner A. Kamakura, Byung-Do Kim, and Jonathan Lee,

   “Modelling Preference and Structural Heterogeneity in Consumer Choice,” Marketing Science 15, no. 2 (May
   1996): 152–172at 153 (“Consumer heterogeneity is one of the most fundamental concepts in marketing strategy
   and planning.”).
   41 For this reason, measurements of alleged damages based on WTP will not be common across putative Class

   members and will require individualized inquiry.
   42 See, e.g., Mankiw (2008), p. 139.
   43 See, e.g., Hal R. Varian, Microeconomic Analysis, 3rd edition (New York, NY: W. W. Norton & Company,

   1992), pp. 215–232; Mankiw (2008), pp. 143–146.
   44 Mankiw (2008), p. 143.
   45 See, e.g., Mankiw (2008), pp. 143–144.




                                                                                                               Page 11
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 15 of 65 PageID #:3949




   30.      Critically, the market equilibrium price of a product is determined by the interaction
   of supply and demand.46 The same is true of the market equilibrium quantity. Prices and
   quantities in the actual world reflect the intersection of supply and demand—they do not fully
   describe supply or demand by themselves.
   31.      Mr. Boedeker states that his calculation of damages is based on the “willingness-to-
   pay of the marginal consumer who determines the market equilibrium in the actual world.”47
   However, even if Mr. Boedeker could estimate the willingness to pay of the marginal
   consumer in the actual world with his methodology (which he cannot, as I explain in Section
   VI), the willingness to pay of the marginal consumer in the actual world does not determine
   the market price in the but-for world. This is because the marginal consumer in the actual
   world will likely be different from the marginal consumer who determines the market
   equilibrium in the but-for world. To identify the marginal consumer in the but-for world (and
   measure the alleged economic loss), Mr. Boedeker needs to propose a method that (1) can
   model both supply and demand in the relevant market and (2) can account for the profit-
   maximizing choices of Champion as well as other competitors that participate in the market.
   Mr. Boedeker has not done so.
   32.      One reason Mr. Boedeker’s methodology does not yield but-for market prices is
   because his analysis ignores supply-side factors. Mr. Boedeker’s results are solely based on
   the Boedeker Surveys, which collect information from a sample of consumers who can only
   provide information about their preferences—the demand side of the market. None of the
   steps in Mr. Boedeker’s analysis involves analyzing supply-side factors such as the
   characteristics of Champion’s cost structure, the cost structure of Champion’s competitors, or
   the competitive interactions among Champion and other dog food producers.48 Mr. Boedeker


   46 Mr. Boedeker has acknowledged this economic principle in deposition. See Deposition of Stefan Boedeker,

   Jennifer Song, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court
   District of Minnesota, MDL Case No. 18-cv-03205-PJS-KMM, December 2, 2020 (“Boedeker Song
   Deposition”), p. 73:17–21 (“[D]o you agree with me in the real world, market prices are determined by both
   supply factors and demand factors? A. That -- that is -- yeah. That's the definition of how market prices are
   determined”). See also Walter Nicholson, Microeconomic Theory: Basic Principles and Extensions, 7th edition
   (Orlando, FL: The Dryden Press, 1998), p. 11. (“… just as you cannot tell which blade of a scissors does the
   cutting, so too you cannot say that either demand or supply alone determines price.”).
   47
      Boedeker Report, ¶ 43.
   48 See, e.g., Deposition of Stefan Boedeker, Rachel Colangelo, et al. v. Champion Petfoods USA, Inc. and

   Champion Petfoods LP, United States District Court Northern District of New York, Case No. 6:18-cv-01228,
   March 16, 2021 (“Boedeker Colangelo Deposition”), pp. 70:18–71:7 (“[I]n an earlier deposition we talked about
   you had not done any analysis of Champions’ costs for the ingredients, for example, that went into its food. I
   take it that’s also still true? A. That is correct. I did not analyze the cost structure of the products at issue here.



                                                                                                                 Page 12
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 16 of 65 PageID #:3950




   acknowledges the fact that his analysis does not incorporate supply side considerations when
   he (incorrectly) states that “[t]he shape of the supply curve(s) in the Actual-World and in the
   But-For-World is irrelevant for the quantification of economic damages.”49
   33.      The but-for world in Mr. Boedeker’s proposed analysis does not consider Champion’s
   willingness to supply (e.g., Champion’s cost structure, its ability to expand or contract
   production, and the availability of its production inputs) or Champion’s decisions regarding
   changes to product packaging, promotional strategy, advertising; seeking independent
   evaluations or endorsements; or other strategies that would enable Champion to most
   profitably sell its products.50
   34.      Furthermore, it is not possible to predict the price response to a change in demand in a
   competitive market without a complete characterization of supply and demand for all
   participants (i.e., dog food manufacturers including Champion). Mr. Boedeker does not
   analyze competitors at all and incorrectly depicts Champion as a monopoly that in essence
   sells only two products.51 In the but-for world, Champion competitors could react in a
   variety of ways, including by changing the price and availability of substitute products.52 But



   Q. Okay. And have you yet conducted any analysis of the costs of Champion’s competitors? A. No. I have not
   done any competitor analysis either. Q. Okay. Have you done any analysis of Champions’ production
   capabilities, ability to scale up, scale down? A. I have not”). See also Boedeker Song Deposition, p. 63:15–19
   (“Q. Okay. As part of your engagement here, have you reviewed any information to inform yourself about
   Champion's cost of goods sold? A. I did not do a cost-of-goods-sold analysis for the Champions product”). I
   understand that the testimony given in the Boedeker Colangelo Deposition applies to this case. See Boedeker
   Colangelo Deposition, pp. 7:22–8:4.
   49 Boedeker Report, ¶ 51.
   50 See, e.g., Mankiw (2008), pp. 73–76, 143–144; Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E.

   Rossi, “Valuation of Patented Product Features,” The Journal of Law and Economics 57, no. 3 (August 2014):
   629–663 at 630 (“However, a conjoint survey, in and of itself, is not adequate to form the basis for equilibrium
   firm profit calculations. Not only must we calibrate demand for products, but we must also compute industry
   equilibria. This requires measures of costs, a demand system not only for the focal product but also for the major
   competing products, and an equilibrium concept.”).
   51 Mr. Boedeker makes only two references to competitors in his report. The first is when he defines his

   “economic framework.” He explains that his derivation considers Champion’s “residual demand,” which he
   defines as “the individual producer’s demand curve, which is that portion of market demand that is not supplied
   by other producers in the market.” Boedeker Report, footnote 16. Second, he references competitors when
   describing his methodology in selecting survey respondents in choosing only “[r]espondents [who] have
   purchased dog food from at least one premium dog food brand in the past 3 years.” Boedeker Report, ¶¶ 108,
   175; footnotes 46, 88. Mr. Boedeker’s economic framework does not account for the potential reaction of
   competitors in the but-for world, and assumes that they are static. This amounts to assuming that Champion is a
   monopoly. Moreover, Mr. Boedeker’s quantitative analysis does not consider competitors. His conjoint survey
   does not present respondents with the alternative products from producers other than Champion that would be
   available to them in the actual world. See Boedeker Report, Section 5. Similarly, his simulations do not
   consider the existence of competing products when he calculates the “market shares” or the so-called demand
   curves for the products in his analysis. See Boedeker production materials.
   52 Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product Features,”

   The Journal of Law and Economics 57, no. 3 (August 2014): 629–663 at 630. To the extent that Mr. Boedeker’s



                                                                                                            Page 13
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 17 of 65 PageID #:3951




   Mr. Boedeker does not consider competitors’ product lineup, their cost structures, their
   ability to change prices, or any non-price reactions.53 In fact, competing products simply do
   not exist in Mr. Boedeker’s but-for world.
   35.      Champion does not distribute its products directly to consumers, but instead uses a
   network of independent retailers to distribute its products to consumers.54 Thus, any
   economic loss analysis for buyers of the At-Issue Products needs to account for reactions of
   not just the manufacturers (Champion and its competitors) but also the retailers who
   ultimately set the prices that consumers pay. Mr. Boedeker did not study the supply chain of
   Champion’s products,55 and his proposed analysis does not account for retailer price
   discounts, bulk or bundled pricing, or retailer loyalty programs.56 He also does not account
   for retailers’ reactions to Champion’s promotional activity (e.g., volume discounts and free
   products that may affect the way that retailers market Champion’s products, and prices that
   consumers pay).57 In Mr. Boedeker’s analysis, retailers play no role beyond setting a markup



   hypothesized reaction is restricted to changing product prices rather than the full range of strategies Champion
   could pursue, even if such price changes could be correctly calculated, it would overstate damages. This is
   because Champion could only gain more profit from having more flexibility to use non-price strategies when
   responding; it would never earn less profit because Champion could always ignore this flexibility and simply
   change price if that were optimal.
   53 See, e.g., Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Using Conjoint Analysis to

   Determine the Market Value of Product Features,” Proceedings of the Sawtooth Software Conference (October
   2013): 341–355 at 342 (“To compute equilibrium outcomes, we will have to make assumptions about cost and
   the nature of competition and the set of competitive offers. Conjoint studies will have to be designed with this
   in mind. In particular, greater care to include an appropriate set of competitive brands, handle the outside option
   appropriately, and estimate price sensitivity precisely must be exercised.”).
   54 I understand that Champion sells products to wholesalers, who then sell to independent retailers, who are free

   to set their own prices. See, e.g., “Where to Buy,” Acana, https://acana.com/en_US/where-to-buy; “Where to
   Buy,” Orijen, https://orijen.ca/en_US/where-to-buy.
   55 Boedeker Colangelo Deposition, p. 71:8–15 (“Q. Okay. Have you looked at any aspect of Champions’

   supply chain since the last time I took your deposition? A. I have not. Q. Okay. Done any analysis of whether
   Champion relies on wholesalers? A. I have not done a separate analysis of that either”). See also Boedeker
   Song Deposition, p. 102:17–21 (“I did not research that, so I don't know if there's somebody before the retailers
   or just Champions. I don't know. I haven't studied the supply chain of Champions.”).
   56 Boedeker Colangelo Deposition, p. 72:13–18 (“Q. Okay. Have you looked at any strategies individual

   retailers might use in order to spur sales of Champion Pet Foods? In-store discounts, two for ones, anything like
   that? A I haven’t analyzed any – any marketing activities on the retailer side”). Retailers could also affect the
   quantities of the products sold by changing their inventory management, or reducing spoilage. Mr. Boedeker
   does not consider any of these factors.
   57 See, e.g., Boedeker Colangelo Deposition, pp. 71:21–72:8 (“Q. And since the last time I took your deposition

   have you done any analysis of whether Champion's pricing includes store discounts or customer loyalty or
   bundled pricing, anything of that nature? A. I have not analyzed that pricing structure separately, no, I have not.
   Q. Okay. Since the last time I took your deposition have you done anything to look at any impact of return
   terms, the ability of retailers to return products or how that may impact on what pricing they get from
   Champion? A. I have not analyzed the impact of returns on prices or costs.”). See also Boedeker Song
   Deposition, p. 62:10–16 (“Have you seen any instances or done anything to inform yourself how often pet
   retailers might try to negotiate a more favorable product return term? A. You mean with -- with the
   manufacturer? Q. Yes. A. No. No, I have not”).



                                                                                                             Page 14
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 18 of 65 PageID #:3952




   on Champion’s estimated wholesale price that allows them a gross profit margin of 40%,
   which is identical for all consumers and products, and constant over time.58
   36.     In summary, Mr. Boedeker has not offered a method that can sufficiently approximate
   supply and demand in the markets for At-Issue Products. Due to its inability to account for a
   variety of factors that impact market prices on both the demand and the supply side, Mr.
   Boedeker’s proposed method cannot estimate market prices.

           C. Mr. Boedeker’s Claim that the Supplied Volume in the But-For World
              Cannot Deviate from the Supplied Volume in the Actual World Is Incorrect


   37.     Mr. Boedeker asserts that “there is no need for information on the cost structure of the
   manufacturer or the shape of its supply function” when calculating damages.59 His reasoning
   for this assertion is based on his interpretation of the Reference Guide on Scientific
   Evidence.60 According to Mr. Boedeker, the framework in the Reference Guide postulates
   that he should “not consider changes to the supply in the But-For World and that [he should]
   consider that the supplied volume is the same in the But-For-World as in the Actual-
   World.”61 Mr. Boedeker’s interpretation of the Reference Guide is incorrect and leads to an
   estimate of damages that is not based on market prices.
   38.     Mr. Boedeker’s interpretation of the Reference Guide ignores that there are two
   components to the calculation of market price-based damages. One is the calculation of the
   number of units eligible for damages, and the other is the calculation of the per-unit “price
   premium” (the difference between actual and but-for market prices). While Plaintiffs may
   argue that per-unit damages must be applied to all of the units of At-Issue Products sold in
   the actual world, it is incorrect to interpret the Reference Guide to mean that the but-for price
   must be determined under the constraint that the number of units sold in the but-for world
   (i.e., the but-for quantity) matches the number of units sold in the actual world (i.e., actual
   quantity).62



   58 Boedeker Report, ¶ 20, Table 16.
   59 Boedeker Report, ¶ 37.
   60 Boedeker Report, ¶ 25, citing Mark Allen, Robert E. Hall, and Victoria A. Lazear, “Reference Guide on

   Estimation of Economic Damages,” in Reference Manual on Scientific Evidence, 3rd edition (Washington, DC:
   The National Academies Press, 2011) (“Reference Guide”), p. 432.
   61 Boedeker Report, ¶ 40.
   62 Nowhere in the Reference Guide does it state that the but-for price must be determined under the constraint

   that the number of units sold in the but-for world matches the number of units sold in the actual world.



                                                                                                          Page 15
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 19 of 65 PageID #:3953




   39.     The Reference Guide notes that the analysis of damages “considers the difference
   between the plaintiff’s economic position if the harmful event had not occurred and the
   plaintiff’s actual economic position.”63 The assessment of the economic position of Plaintiffs
   means modeling, in the hypothetical but-for world, how consumers and suppliers would
   respond to the correction of the harmful act and, ultimately, how the market price of the At-
   Issue products would change going from the actual world to the but-for world.64
   40.     According to Mr. Boedeker, the but-for world is “the hypothetical world, where the
   purchasers of Defendants’ dog food products had been informed at the time and place of
   purchase that the packaging of the products contained misrepresentations and omissions.”65
   Contrary to the guidance from the Reference Guide, he restricts the characterization of the
   but-for world solely to the type of information consumers have about the At-Issue Products
   and the resulting change in consumer preferences. While Mr. Boedeker is apparently
   comfortable measuring and accounting for the changes in consumer preferences and actions
   that stem directly from the correction of the harmful act in the but-for world, he maintains
   that measuring and incorporating any actions on the part of suppliers that stem directly from
   the correction of the harmful act would not be appropriate. He acknowledges that such
   actions by suppliers are possible, stating that, even if in the but-for world a manufacturer
   would find it optimal to sell a different volume, “setting new profit-maximizing prices and
   volumes sold would contradict the postulate of the [Reference Guide] that the But-For-World
   should only correct for the harmful act.”66
   41.     Basic microeconomic theory describes market outcomes, such as market prices, as the
   result of both producers and consumers taking actions to maximize their economic value.67
   Thus, allowing suppliers to react to the correction of the harmful act in the but-for world is
   not only a part of the framework of the Reference Guide—assessing the “economic
   position”68—but it is required to arrive at a reliable but-for market price of the At-Issue



   63 Reference Guide, p. 432.
   64 Mr. Boedeker acknowledges in his deposition that if a manufacturer sees a change in demand for its product it
   may change its behavior by changing the price and the supply of the product. See Boedeker Song Deposition, p.
   75:1–9 (“If a manufacturer sees a decline in demand for its product in year 2016 compared to 2015, it might
   change its behavior, mightn't it? A. It might change its behavior, which one way to change the behavior is
   change the price. Q. And another way would be to cut back on the production? A. That could -- that could also
   lower the supply. That's correct”).
   65 Boedeker Report, ¶ 26.
   66 Boedeker Report, ¶ 37.
   67 See, e.g., Mankiw (2008), p. 77.
   68 Reference Guide, p. 432.



                                                                                                           Page 16
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 20 of 65 PageID #:3954




   Products. Again, market prices are determined by both demand and supply. Once a proper
   but-for world is constructed and the but-for market price has been reliably modeled
   incorporating both demand and supply factors, then the difference in market prices in the
   actual and but-for worlds—the per-unit damages—can be applied to the quantity of At-Issue
   products sold in the actual world. By refusing to allow suppliers to react in his but-for world,
   for example by reducing the quantity supplied, Mr. Boedeker’s resulting price calculations do
   not represent market prices in the but-for world and therefore cannot be used to determine
   any consumer overpayment, which is the difference in market prices between the actual and
   but-for worlds.

           D. Mr. Boedeker’s Model Generates Inflated Economic Loss Estimates


   42.     Mr. Boedeker’s survey, at best, can provide information about consumers’ willingness
   to pay (WTP). It is well understood that WTP is not equivalent to the price offered or paid to
   purchase a good.69 Mr. Boedeker’s calculation of damages, which he claims is based on the
   “willingness-to-pay of the marginal consumer who determines the market equilibrium in the
   actual world,”70 not only fails at measuring the damages alleged by Plaintiffs, but also leads
   to inflated estimates of economic loss.
   43.     Academic researchers warn that estimates based on WTP measures may overestimate
   the change in market price as a result of a change in one of the product characteristics:

           In many cases, WTP will overstate the price premium afforded by feature
           enhancement...71

           The problem with both the WTP and [willingness to buy] measures is that they
           are not equilibrium outcomes. WTP measures only a shift in the demand curve
           and not what the change in equilibrium price will be as the feature is added or
           enhanced. […] Standard WTP measures are shown to greatly overstate the
           value of the product feature.72




   69 Mankiw (2008), p. 138.
   70 Boedeker Report, ¶ 43.
   71 See Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product

   Features,” The Journal of Law and Economics 57, 3, 629–663, p. 649.
   72 Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Using Conjoint Analysis to Determine

   the Market Value of Product Features,” in Proceedings of the Sawtooth Software Conference, 341–355, p. 342.



                                                                                                       Page 17
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 21 of 65 PageID #:3955




   44.     WTP will generally overestimate the change in price, if any, due to the alleged
   omissions and misrepresentations because it does not consider the reaction of suppliers.
   When faced with a downward shift in demand, suppliers, at a minimum, have incentives to
   reduce the volume offered to offset the potential change in price, as Mr. Boedeker recognized
   in his report.73 Because a reduction in volume offered causes equilibrium market prices to
   rise, the net change in market prices will be, in general, smaller than the decline in WTP.
   45.     Mr. Boedeker describes the example of a producer with a horizontal supply curve to
   argue that an approach that considers supply-side factors and allows the equilibrium sales
   volume to decrease in the but-for world would “not provide restitution to all Class
   members.”74 Mr. Boedeker’s conclusion is incorrect. In Mr. Boedeker’s example, putative
   Class members would not have suffered any damages because the market price in the but-for
   world would be identical to the market price actually paid by consumers. This result is fully
   consistent with the principles of economics and would yield an appropriate estimate of
   damages in Mr. Boedeker’s hypothetical—i.e., zero damages. Mr. Boedeker’s example
   highlights the importance of taking into consideration supply-side factors. By focusing only
   on the demand side of the market, it is impossible for Mr. Boedeker to estimate the impact, if
   any, of the alleged conduct on the market price of the At-Issue Products.

   VI.     Mr. Boedeker’s Estimates of Percent Economic Loss Purportedly Based on
           Changes in Demand Are Critically Flawed, and His Lower and Upper Bounds
           for These Estimates Are Unreliable and Misleading

   46.     Mr. Boedeker claims that, to calculate damages in this case “it is necessary to find the
   price point on the But-For World’s demand curve that ensures that the same number of units
   that were sold in the Actual World would also be sold in the But-For World.”75 Again, he
   also claims that in his approach, “only the willingness-to-pay of the marginal consumer who
   determines the market equilibrium in the actual world enters the economic loss calculation.”76
   Even setting aside the fact that his approach ignores supply-side factors, Mr. Boedeker’s




   73 Boedeker Report, ¶ 36.
   74 Boedeker Report, ¶ 58.
   75 Boedeker Report, ¶ 41.
   76 Boedeker Report, ¶ 43.




                                                                                             Page 18
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 22 of 65 PageID #:3956




   proposed damages methodology does not yield the measure of economic loss he proposed to
   calculate because it does not reliably estimate demand.

            A. Mr. Boedeker’s Proposed Methodology Does Not Reliably Estimate Demand
               in the Actual and But-For Worlds


   47.      Mr. Boedeker claims that he used a “market simulation” to generate his estimates of
   economic loss.77 Specifically, for each one of his surveys Mr. Boedeker first averages the
   part-worths of individual respondents. Using these average part-worths, he generates
   estimates of the “market share” for hypothetical products using every possible combination of
   the labels and prices in his survey—320 possible combinations for the labels and prices in the
   Misrepresentations Surveys, and 160 for the labels and prices in the Omissions Surveys.78
   Then, he uses these data as part of a regression analysis that he claims “isolates the
   contribution of each attribute level and the market share to the variable price.”79 This
   regression involves estimating a number of parameters (seven if omissions or nine if
   misrepresentations): a constant, a coefficient for market share, and a coefficient for every
   label indicating whether it is included in the hypothetical product.80 According to Mr.
   Boedeker, based on his regression analysis he can “calculate demand curves for any attribute
   combination by varying the market share while keeping all other inputs constant,” and he is
   able to “draw two sets of demand curves where [he] var[ies] one particular attribute of
   interest while keeping all other attributes constant.”81
   48.      Mr. Boedeker presents his “point estimates of economic value” and lower and upper
   bounds of these estimates (which he describes as 95% confidence intervals) for each of the
   various combinations of alleged misrepresentations or omissions, for each of his surveys



   77 Boedeker Report, ¶ 163.
   78 For example, there are 320 possible combinations of the five types of labels and five prices in Mr. Boedeker’s
   Orijen Misrepresentations Survey: with and without the “Biologically Appropriate” label, with and without the
   “Whole Prey” label, with and without the “Low Temperature” label, with and with one of the “Fresh,”
   “Regional,” “Fresh or Regional,” or without them, and with one of the five possible prices. See Boedeker
   Report, ¶ 126, footnote 60.
   79 Boedeker Report, ¶ 166. I note, however, that the confidence intervals that Mr. Boedeker presents in Table 14

   and in Appendix 4, and that are the basis for the damages bounds he presents in Table 16 of his report, are based
   on a different calculation than what he described. I describe this calculation of lower and upper bounds in
   Section VI.C.
   80 Mr. Boedeker excludes from his regression those products with an estimated market share smaller than 0.1%

   or larger than 99.9%.
   81 Boedeker Report, ¶ 166.




                                                                                                            Page 19
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 23 of 65 PageID #:3957




   separately, in Table 14 and Appendix 4 of his report. According to Mr. Boedeker, he
   calculates these confidence intervals by estimating the regression described above using
   1,000 different possible values or “draws” for the part-worths that he estimated.82
   49.     Contrary to Mr. Boedeker’s claims, his methodology does not provide estimates of
   damages he purports to calculate. First, Mr. Boedeker does not calculate proper demand
   curves for the At-Issue Products in either the actual or but-for worlds. To do this, he would
   have to define the relevant characteristics of the At-Issue Products in the actual and but-for
   worlds, including not only the labels in his survey but also the key attributes that define a
   product like dog food, such as brand, flavor, and ingredients, among others. He would also
   need to consider factors not included on the product packaging that may drive consumer
   demand, such as veterinarian recommendations, or word of mouth endorsements from
   friends, neighbors, and other pet owners who had experience with Champion products. In
   addition, he would have to consider substitute products, from Champion or other competitors,
   which would affect the consumer response to any price or attribute changes in the focal
   products. Mr. Boedeker’s analysis does not consider any attributes other than the labels in
   his survey and does not consider any alternative products whatsoever. Mr. Boedeker’s
   method simply generates estimates of so-called market shares for various combinations of
   labels in his survey, not estimates of the actual and but-for world demand for the At-Issue
   Products, and then averages these estimates using a regression model. It is not clear that this
   average has any economic interpretation, and Mr. Boedeker does not provide any discussion
   as to why such a calculation is economically meaningful. This renders Mr. Boedeker’s
   estimates unreliable.
   50.     Second, Mr. Boedeker claims to calculate a price point on his but-for world demand
   curve that ensures that the same number of units that were sold in the actual world would also
   be sold in the but-for world.83 He claims this analysis represents a market price because he is
   focusing on the willingness to pay of the “marginal consumer.”84 However, Mr. Boedeker
   does not calculate any price point on a demand curve, in the but-for world or otherwise. He
   also does not calculate a price point at any specific quantity, including the actual quantity
   supplied by Champion. Instead, he averages the distance in price between his purported




   82 Boedeker Report, ¶ 169.
   83 Boedeker Report, ¶ 41.
   84 Boedeker Report, ¶ 43.



                                                                                              Page 20
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 24 of 65 PageID #:3958




   demand curves for 320 hypothetical products with different combinations of labels and
   prices. There is no guarantee that a price difference calculated in this way corresponds to the
   difference in prices at any quantity (including the quantity sold in the actual world), or to the
   difference in willingness to pay of any one market participant (including the marginal
   consumer in the but-for world). Because of this defect, Mr. Boedeker’s estimates of
   economic loss are unreliable.
   51.      Finally, Mr. Boedeker’s methodology for the calculation of the economic loss due to a
   combination of labels (which he shows in his Appendix 4) results in inconsistent and
   unreliable estimates. This is important because Mr. Boedeker presents results for a number
   of combinations of omissions or misrepresentations that do not appear directly in his survey,
   so he must infer the loss percentage for combinations by combining estimates of the loss
   percentages for the individual components. As a theoretical matter, the loss contribution of
   any combination could be more, or less, or the same as the sum of the contributions
   components that make up the contribution,85 so it cannot be assumed—as Mr. Boedeker
   does—that adding the loss contributions together provides reliable estimates.
   52.      For example, to calculate the economic loss due to the combination of “Biologically
   Appropriate” and “Regional Ingredients,” Mr. Boedeker sums the regression coefficients for
   the labels “Biologically Appropriate” and “Regional Ingredients” and translates these
   coefficients into an estimated economic loss percentage using a mathematical formula.86 Mr.
   Boedeker relies on similar aggregations for 3 of his 7 Orijen Misrepresentation estimates, 10
   of his 15 Acana Misrepresentations estimates, 11 of his 15 Orijen Omissions estimates, and
   11 of 15 Acana Omission estimates.87
   53.      However, Mr. Boedeker uses a different methodology to calculate the economic loss
   due to the combined label “Fresh Regional Ingredients.” In this case, he included the
   combination of labels “Fresh” and “Regional” directly in his Misrepresentation Surveys.88
   Critically, the results he obtains for the label “Fresh Regional Ingredients” are significantly
   different from the results one obtains from combining the separate labels “Fresh Ingredients”
   and “Regional Ingredients” using his own methodology for combining separate labels—as



   85 Mr. Boedeker’s methodology sums the logarithm of the loss contributions of individual labels to calculate a
   total loss contribution for a combination of labels. He then applies a mathematical formula to convert the total
   loss contribution into a percentage estimate of economic loss.
   86 Boedeker Report, ¶ 169 and Backup Materials.
   87 Boedeker Report, Appendix 4.
   88 Boedeker Report, Tables 5–6.



                                                                                                             Page 21
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 25 of 65 PageID #:3959




   shown in Table 1. In other words, Mr. Boedeker’s methodology is unreliable because he
   cannot determine if his estimates of economic loss due to a given combination of labels
   would be different had he included such a combination directly in his surveys. Table 1
   suggests that Mr. Boedeker’s estimates of combinations would indeed be different if he asked
   about the combinations directly; moreover, combining the individual contributions could
   significantly overstate any economic loss due to combinations of the alleged
   misrepresentations or omissions that were not included directly in his survey.


                                                Table 1
                        Estimate of Economic Loss for the Combination of Labels
                            “Fresh Ingredients” and “Regional Ingredients”


                                                                                  Estimate Based on Mr. Boedeker's Damages
                                         Mr. Boedeker’s Estimate                 Methodology (Label Combination Not Included
                               (Label Combination Included Directly in Survey)                Directly in Survey)
                                Lower Bound Point Estimate Upper Bound           Lower Bound Point Estimate Upper Bound
     Orijen Misrepresentations     11.8%           15.2%           18.4%             20.5%          26.5%          32.0%
     Acana Misrepresentations      10.9%           15.0%           18 9%             17.1%          24.4%          31.1%




    Source: Boedeker Report and Backup Materials



   54.      Mr. Boedeker’s methodology is also unreliable for the calculation of economic loss
   due to any combination of misrepresentations and omissions. While the Boedeker Report
   does not present an estimate of economic loss from the combination of omissions and
   misrepresentations, Mr. Boedeker stated in deposition that the method for calculating
   damages for a product that includes both alleged misrepresentations and alleged omissions is
   to sum the percentage estimates of economic loss for each.89 This proposed methodology,
   which would sum two separate estimates, based on two different surveys, two different part-
   worth calculations, and two different demand-estimation regressions, is contrary to scientific
   principles. Mr. Boedeker cannot reliably combine the results of two different surveys
   because such an analysis could not account for any effects caused by the combination of
   different labels in the same survey. Mr. Boedeker cannot simply assume that respondents




   89 Boedeker Colangelo Deposition, p. 100:1–5 (“THE WITNESS: The combined impact of omissions and

   misrepresentations would be the sum of whatever combination you're looking for here – Q. BY MR.
   SHACKELFORD: Okay. A -- that is shown in this table).



                                                                                                                   Page 22
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 26 of 65 PageID #:3960




   would behave in the same way had he included misrepresentations and omissions
   simultaneously in a survey.
   55.      Mr. Boedeker seems to claim that his proposed sum would be appropriate if the
   results of the Misrepresentation and Omissions Surveys were “independent.”90 Mr. Boedeker
   does not know if the results for the alleged misrepresentations and the results for the alleged
   omissions are independent because he has not tested it, and his report offers no method to do
   so.91 Regardless, Mr. Boedeker’s part-worth estimation methodology (the basis for his
   economic loss calculations) depends critically on the assumption that all relevant attributes
   are estimated simultaneously—whether they are independent or not. Moreover, his approach
   does not allow him to measure how his part-worth estimates for attributes he did include in a
   survey would change had he included additional attributes even if the additional attributes
   were independent from the original attributes. Therefore, Mr. Boedeker’s claim that it is
   appropriate to sum the economic loss estimates from his separate omissions and
   misrepresentations surveys is inconsistent with the assumptions he makes to calculate those
   separate estimates.

            B. Mr. Boedeker’s Estimates of Economic Loss Ignore Substantial
               Heterogeneity across His Survey Respondents


   56.      Mr. Boedeker fails to estimate properly any change in the demand curve for the At-
   Issue Products because he ignores the substantial heterogeneity across the respondents of his
   surveys. While Mr. Boedeker’s survey methodology allows him to estimate different part-
   worths for different respondents to his survey,92 his estimates of economic loss are based on
   the average of these part-worths across all respondents.93 As discussed earlier, there is no



   90 Boedeker Colangelo Deposition, pp. 101:20–102:6 (“Q. Okay. And then Mr. Shackelford was asking you

   about Appendix 4 just a bit ago and about whether you could combine the results of the misrepresentations and
   omissions survey. Your testimony about whether those results could be combined, did that assume that the
   misrepresentations results and the omissions results were independent or dependent? A. Adding those two
   means that they are independent, it's based on that assumption, which is something that I have not tested. But
   under the assumption of independence they're edited [sic]”).
   91 Boedeker Colangelo Deposition, p. 102:7–18 (“Q Okay. So you don't know sitting here today whether they're

   independent or dependent because you didn't test that? A. That's right. I haven't tested it, so I don't know the
   degree of any dependency or independence. Q. And in your report and as part of your expert opinions in this
   case, are you opining that the omissions damages and the misrepresentations damages are additive? A. Again, I
   have not opined on that because I haven't done the tests necessary. I report the damages as they are one by one
   in my report”).
   92 Boedeker Report, ¶ 91.
   93 Boedeker Production Materials.




                                                                                                           Page 23
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 27 of 65 PageID #:3961




   guarantee that an average of the preferences across a group of consumers would be
   informative in any way of the demand curve of that group of consumers.94 This is, in part,
   because whether a consumer buys or not depends on their individual WTP relative to price; it
   has nothing to do with the WTP of other consumers.
   57.      By ignoring the different preferences of his survey respondents and relying instead on
   an average across respondents, Mr. Boedeker methodology masks the effects that this
   variability could have on his estimates. When information about the preferences of
   individual respondents is considered, Mr. Boedeker’s methodology generates estimates of
   economic loss that are significantly lower than the ones he presents in his report.
   Specifically, while Mr. Boedeker’s regression model uses 320 (or 160) data points calculated
   using the average part-worths across all survey respondents, Table 2 shows the results of
   estimating Mr. Boedeker’s model using 320 (or 160) data points per respondent—data he
   generated from his survey responses. Table 2 shows that Mr. Boedeker’s methodology
   applied to this larger set of data generates estimates of economic losses that are either
   negative or an order of magnitude smaller than the ones shown in the Boedeker Report, and
   the majority of these estimates are statistically not different from zero.




   94See, e.g., Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product
   Features,” The Journal of Law and Economics 57, no. 3 (August 2014): 629–663 at 651 (“[T]here is no
   compelling reason to prefer the mean over any other scalar summary of the distribution of WTP. Some propose
   using a median value of WTP instead. Again, there are no economic arguments as to why the mean or median
   or any other summary should be preferred. The statistical properties of various summaries (for example, mean
   versus median) are irrelevant, as we are not considering the sampling performance of an estimator but rather the
   appropriate summary of a population distribution. A proper economic valuation will consider the entire demand
   curve as well as competitive and cost considerations”).

                                                                                                           Page 24
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 28 of 65 PageID #:3962




                                             Table 2
         Alternative Point Estimates of Economic Value with 95% Confidence Intervals[1]


                  Attribute        Lower Bound                    Point Estimate          Upper Bound P-Value
         Orijen Misrepresentations
          Biologically Appropriate     -0.4%                              -0.1%                   0.2%          0.65
          Whole Prey                   -0.2%                               0.0%                   0.3%          0.95
          Low Temperature              -0.1%                               0.1%                   0.3%          0.48
          Fresh                        -0.3%                               0.1%                   0.4%          0.63
          Fresh & Regional             -0.1%                               0.2%                   0.6%          0.24
          Regional                     -0.1%                               0.2%                   0.5%          0.27
          Nourish                      -0.4%                              -0.1%                   0.2%          0.59
         Orijen Omissions
          Preservatives                 0.0%                               0.1%                   0.1%          0.14
          Expired                       0.1%                               0.2%                   0.4%          0.00
          Heavy Metals                  0.2%                               0.4%                   0.7%          0.00
          BPA                           0.2%                               0.3%                   0.5%          0.00
          Regrinds                      0.0%                               0.1%                   0.1%          0.17
         Acana Misrepresentations
          Biologically Appropriate     -0.2%                               0.0%                   0.3%          0.74
          Whole Prey                   -0.3%                              -0.1%                   0.2%          0.61
          High Palatability            -0.4%                              -0.1%                   0.2%          0.66
          Fresh                        -0.4%                               0.0%                   0.3%          0.89
          Fresh & Regional             -0.4%                               0.0%                   0.3%          0.83
          Regional                     -0.2%                               0.1%                   0.4%          0.42
          Nourish                      -0.6%                              -0.2%                   0.2%          0.31
         Acana Omissions
          Preservatives                 0.0%                               0.1%                   0.2%          0.00
          Expired                       0.2%                               0.3%                   0.5%          0.00
          Heavy Metals                  0.5%                               0.7%                   1.0%          0.00
          BPA                           0.3%                               0.4%                   0.6%          0.00
          Regrinds                      0.0%                               0.1%                   0.1%          0.16



    Source: Boedeker Report and Backup Materials

    Note:
    [1] Estimates of economic loss (and bounds) are generated by applying Mr. Boedeker’s regression methodology on a
    dataset including the shares of preference that each respondent would have for the 320 (or 160) combinations of labels
    and prices in Mr. Boedeker’s survey. The shares of preference of each respondent are calculated using the average part-
    worths estimated by Mr. Boedeker for that respondent. Errors are clustered by respondent.



   58.      Another way to see that Mr. Boedeker’s estimates are unreliable and do not
   incorporate the significant heterogeneity in the preferences of putative Class members is to
   use his approach to calculate economic loss for individual respondents. If the results for
   individual respondents is meaningfully different than his estimates calculated by averaging
   across all respondents, it indicates that his conclusions are not being fully dictated by the
   data, but by the methodological choice to average all respondents together. Table 3 shows


                                                                                                                     Page 25
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 29 of 65 PageID #:3963




   that applying Mr. Boedeker’s regression methodology using the part-worths of each
   respondent to estimate economic loss on an individual level generates negative economic
   losses for 2% to 28% of respondents, depending on the alleged misrepresentation or
   omission. In other words, for a large number of respondents there is no evidence that the
   labels at issue would cause the decrease in WTP claimed by Mr. Boedeker, and Mr. Boedeker
   cannot be certain that the WTP of the marginal consumer would be lower in the but-for
   world.




                                                                                           Page 26
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 30 of 65 PageID #:3964




                                             Table 3
                   Survey Respondents with Negative Estimates of Economic Losses


                                                                                        Respondents with
                                                                                        Negative Economic
                              Label                        Total Respondents                   Loss
                Orijen Misrepresentations
                 Biologically Appropriate                            653                          6.3%
                 Whole Prey                                          653                          9.2%
                 Low Temperature                                     653                         11.6%
                 Fresh                                               653                          2.9%
                 Fresh & Regional                                    653                          2.1%
                 Regional                                            653                          2.6%
                 Nourish                                             653                          4.9%
                Orijen Omissions
                 Preservatives                                       585                         35.0%
                 Expired                                             585                         17.4%
                 Heavy Metals                                        585                         17.4%
                 BPA                                                 585                         18.8%
                 Regrinds                                            585                         27.5%
                Acana Misrepresentations
                 Biologically Appropriate                            566                          8.3%
                 Whole Prey                                          566                         15.0%
                 High Palatability                                   566                          8.0%
                 Fresh                                               566                          3.4%
                 Fresh & Regional                                    566                          4.8%
                 Regional                                            566                          6.0%
                 Nourish                                             566                          4.4%
                Acana Omissions
                 Preservatives                                       571                         27.5%
                 Expired                                             571                         17.2%
                 Heavy Metals                                        571                         16.6%
                 BPA                                                 571                         17.0%
                 Regrinds                                            571                         27.0%



    Source: Boedeker Report and Backup Materials

    Note:
    [1] Each respondent’s economic loss is estimated using Mr. Boedeker's regression methodology applied to the average
    part-worths estimated by Mr. Boedeker for that respondent. Data for each regression includes all possible combinations
    of labels and prices.



   59.        Mr. Boedeker states that an analysis of economic loss at the individual level “will
   provide unreasonable results and would not be reliable.”95 He then claims that “[i]t is well-



   95   Boedeker Report, ¶ 91.



                                                                                                                    Page 27
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 31 of 65 PageID #:3965




   established that individual level part-worth estimates of conjoint models are not reliable at the
   individual level and that results should only be considered at the aggregate level.”96 Mr.
   Boedeker is incorrect, as I explain below.
   60.      Mr. Boedeker cites a book by Mr. Brian Orme to support his claim that individual
   level part-worths are not reliable. However, he mischaracterizes Mr. Orme’s book, which in
   fact provides ample support for the use of individual-level estimates from well-designed
   conjoint surveys. Mr. Boedeker cites one passage of the book by Mr. Orme that states:

            Since the late 1990s, hierarchical Bayes has permitted individual-level
            estimation of part-worth utilities from CBC data. But to compute individual
            level models, HB uses information from many respondents to refine the utility
            estimates for each individual. Therefore, one usually does not calculate
            utilities [part-worths] using a sample size of one.97


   This passage does not support the claim that individual level part-worth estimates are not
   reliable at the individual level, but instead indicates that a conjoint survey should not be
   conducted with a sample size of one because the responses of many respondents are used to
   generate the utility estimates for each individual.98, 99 Moreover, contrary to Mr. Boedeker’s
   claim, the book by Mr. Orme contains several mentions of the benefits of relying on
   individual level part-worth estimates, and of the problems with relying on aggregate
   estimates. For example:

            [W]ith the availability of latent class and hierarchical Bayes (HB) estimation
            methods starting in the late 1990s, both group- and individual-level analyses
            are accessible and practical.100




   96 Boedeker Report, ¶ 92.
   97 Bryan K. Orme, Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research,
   3rd edition, (Manhattan Beach, CA: Research Publishers LLC, 2014) (“Orme (2014)”), p. 68.
   98 This interpretation is confirmed by the context surrounding the passage cited by Mr. Boedeker, which refers

   to the recommended sample size for conjoint surveys.
   99 Mr. Boedeker quotes a second reference to support his claim that individual-level estimates are unreliable.

   See Boedeker Report, ¶ 93. He also mischaracterizes this reference, which does not provide support to Mr.
   Boedeker’s claim. Instead, the reference cited by Mr. Boedeker explains that the Hierarchical Bayes method
   generates a distribution of possible values for the part-worths of individual respondents. As I explain in the next
   section, Mr. Boedeker’s estimates of economic loss do not consider the distribution of the possible values for the
   part-worths of individual respondents.
   100 Orme (2014), p. 46.




                                                                                                             Page 28
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 32 of 65 PageID #:3966



           [A]cademics and practitioners have argued that consumers have unique
           preferences and idiosyncrasies and that aggregate-level models that assume
           homogeneity cannot be as accurate as individual-level models.101

           The benefits of individual-level part-worths make a compelling argument for
           HB estimation.102

           A key consideration is how well these models can predict individual,
           combinatorial choices. In other words, how well can the models predict the
           exact combination of items each respondent would pick from the menu, given
           a set of menu items and prices? So far, the evidence shows that HB can do a
           creditable job in this regard.103


   Indeed, it is understood that an advantage of the HB methods used by Mr. Boedeker is that it
   can produce information about individual consumer-level part worths.104 Not only does Mr.
   Boedeker discard such information by averaging, the analysis above indicates that by doing
   so his conclusions do not reliably reflect the results of his survey (under the assumption that
   all of his other methodological choices were valid; many of which were not, as I explain
   elsewhere in this report).

           C. Mr. Boedeker’s Lower and Upper Bounds for His Estimates of Percent
              Economic Loss Are Unreliable and Misleading


   61.     Mr. Boedeker presents estimates of lower and upper bounds of his economic loss
   calculations, which he presents as “95% confidence intervals” for his estimate of percentage
   economic loss.105 These claims about his bounds are incorrect and misleading. His
   methodology does not correspond to conventional methods for constructing such confidence
   intervals,106 and these purported confidence intervals mask considerable uncertainty in his
   estimates.




   101 Orme (2014), p. 47.
   102 Orme (2014), p. 48.
   103 Orme (2014), p. 141.

   104 Greg M. Allenby, Jeff Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product

   Features,” The Journal of Law and Economics 57, no. 3 (August 2014): 629–663 at 650.
   105 Boedeker Report, Table 14 and Appendix 4.
   106 See, e.g., Frank E. Harrell, Jr., “Regression Modeling Strategies,” 2nd edition (New York, NY: Springer

   Series in Statistics, 2015), pp. 198–199.



                                                                                                           Page 29
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 33 of 65 PageID #:3967




   62.     Mr. Boedeker’s lower and upper bounds do not represent a known or potential error
   rate, such as the statistical confidence intervals commonly reported in scientific work.107 His
   lower and upper bound estimates do not reflect the many sources of error in his methodology,
   and instead only reflect variation generated by his choice to toggle the various labels in his
   analysis to generate his results. Mr. Boedeker’s so-called confidence intervals simply reflect
   his decision to consider an arbitrary set of hypothetical products, including ones that do not
   exist in the actual or but-for worlds.108
   63.     Mr. Boedeker’s lower and upper bounds do not reflect any of the statistical error or
   potential biases in his underlying data. For example, Mr. Boedeker ignores the sampling
   error of using roughly 600 respondents per survey to represent the entire population of
   putative Class members. As noted by Professor Hanssens, the samples used by Mr. Boedeker
   are not representative of consumers in the Class.109 For instance, only 4% of Mr. Boedeker’s
   survey respondents currently reside in Illinois and purchased or considered purchasing a
   Champion product in the last 3 years.110 Thus, the vast majority of consumers in Mr.
   Boedeker’s analysis have different preferences than Class members for Champion products
   and we know this because they did not purchase Champion products (unlike members of the
   putative Class). In addition, even if such consumers were representative, their choices would
   still only represent the choices of the putative Class members with some error.
   64.     Mr. Boedeker also fails to account for the uncertainty in estimating consumers’ value
   of particular labels (the part-worths) with only 15 choice tasks. The estimates of the part-
   worths that Mr. Boedeker generates using conjoint survey analysis software are very




   107 Mr. Boedeker discusses in his report that “advanced statistical methods can be applied to compute model-
   based approximate confidence intervals for well-designed and well-balanced non-probability samples,” and that
   “Sawtooth Software also allows for a non-parametric approach in computing confidence intervals.” Boedeker
   Report, ¶ 76. However, in coming up with his lower and upper bounds, Mr. Boedeker has made no use of such
   advanced statistical methods, or of the capabilities of Sawtooth Software to compute confidence intervals.
   108 For example, Mr. Boedeker includes in his regression a product with a label, “May contain artificial

   preservatives. Artificial preservatives are added to food to fight spoilage caused by bacteria, molds, fungus,
   and yeast.” See Boedeker Report, Table 7. No At-Issue Product in the actual world or in the but-for world
   includes such a label.
   109 See Hanssens Report, Section VII.A.
   110 Boedeker Report, Table 11; Errata and Clarifications for the Expert Report of Stefan Boedeker, Afshin

   Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court
   Northern Illinois, Eastern Division, Case No. 1:18-cv-06951, February 24, 2021.



                                                                                                          Page 30
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 34 of 65 PageID #:3968




   imprecisely estimated.111 Instead of addressing the error in his estimates, he simply averages
   these values to create a single value per label across all consumers and all iterations generated
   by the conjoint analysis software he uses, disregarding the underlying variation in these
   values in subsequent steps of his analysis.
   65.     In Table 15 of his report, Mr. Boedeker presents an alternative calculation of the
   confidence intervals for his estimates of economic loss, in which he attempts to account for
   the variation across the iterations generated by the conjoint analysis software he uses.112
   Specifically, Mr. Boedeker uses his software to generate 10,000 possible values for the part-
   worths of each of his survey respondents. Then he calculates the average across all survey
   respondents for each block of 10 of the 10,000 possible part-worth values to generate 1,000
   average part-worths, and uses these average part-worths to conduct his regression analysis
   1,000 times.113 While this approach acknowledges one source of error associated with Mr.
   Boedeker’s estimates of part-worths (namely, that his methodology generates a range of
   possible values for each respondent’s part-worths), his alternative calculation does not
   account for the two important sources of error described above. First, Mr. Boedeker’s
   alternative method does not consider the error due to Mr. Boedeker’s use of an arbitrary set
   of 320 (or 160) hypothetical products to perform his regression analysis. Second, Mr.
   Boedeker’s alternative method averages the part-worths of different survey respondents, and
   as such, it fails to account for the variation in preferences within each respondent and across
   respondents. For these reasons, Mr. Boedeker’s alternative estimates of confidence intervals
   in his Table 15 are as unreliable as those presented in Table 14 of his report.

   VII.    Mr. Boedeker’s Comparison of His Estimated But-For Prices to the Prices of
           Pedigree Brand Products as a “Check” Is Inappropriate

   66.     Mr. Boedeker states that he “checked the reasonableness of [his] damage estimates by
   comparing the prices of Defendants’ products to prices of non-premium dog food,” and uses
   the example of Pedigree dog food.114 He claims that “[t]he misrepresentations and omissions



   111 For example, the part-worths for the “none” option in Mr. Boedeker’s Orijen Misrepresentations survey
   range between –54 to +37 times the average part-worth used in Mr. Boedeker’s calculations. See Backup
   Materials.
   112 Boedeker Report, Table 15.
   113 Boedeker Report, ¶ 169.
   114 Boedeker Report, ¶ 170.




                                                                                                         Page 31
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 35 of 65 PageID #:3969




   analyzed in [his] study would erase many if not all benefits consumers perceive Defendants’
   products to have over non-premium products like Pedigree.”115 Mr. Boedeker provides no
   support or analysis whatsoever for this opinion, and there is no reason to believe it is true.
   67.      To credibly make a claim that the only reason that the At-Issue Products, which Mr.
   Boedeker describes as premium dog food,116 sell for more than the non-premium Pedigree
   products is the alleged misrepresentations and omissions, Mr. Boedeker would need to
   establish that the two sets of products are identical, or at least good substitutes for Champion
   products, apart from the alleged misrepresentations and omissions (e.g., on product
   characteristics, benefits, and production costs). He has not even attempted such an analysis.
   In fact, there are several reasons to believe that the products are not the same apart from the
   alleged harmful acts.
   68.      First, the ingredients are not the same. For example, the first five ingredients of
   Champion’s “Acana Meadowlands,” which retails for about $74 for a 25 lb. bag, are deboned
   chicken, deboned turkey, chicken liver, turkey giblets, and chicken meal,117 while the first
   five ingredients of “Pedigree Adult Complete Nutrition Roasted Chicken, Rice & Vegetable
   Flavor Dry Dog Food,” which would retail for about $16 for a 25 lb. bag according to Mr.
   Boedeker,118 are corn, meat and bone meal, corn gluten meal, animal fat, and soybean meal.119
   The ingredients clearly differ between the two products. Importantly, I understand that the
   meat ingredients used in Champion’s products are more expensive than the corn ingredients
   used in Pedigree products.120 To the extent that expensive ingredients result in higher
   production costs, it is almost surely a reason why Champion dog food sells for higher prices
   than Pedigree. As an illustrative example, Table 4 shows that other brands of dog food with




   115 Boedeker Report, ¶ 170.
   116 Boedeker Report, ¶¶ 108, 170.
   117 “Meadowland,” Acana, https://acana.com/en_US/for-dogs-1/meadowland/ds-aca-meadowlands-dog.html.
   118 Boedeker Report, ¶ 170.
   119
       “Pedigree® Adult Roasted Chicken, Rice & Vegetable Flavor Dry Dog Food,” Pedigree,
   https://www.pedigree.com/dog-foods/details/pedigree-adult-complete-nutrition-roasted-chicken-rice-vegetable.
   120 See, e.g., Tonya Hansen and Evert Van der Sluis, “Corn-based Pet Food Production in South Dakota:

   Preliminary Feasibility Study,” South Dakota State University Agricultural Experiment Station, October 1,
   2015, p. 6 (“Corn is widely used as an ingredient in processed pet foods because it is relatively inexpensive and
   offers pet food companies versatility from a nutritional standpoint. While it can be used as such, corn is less
   suitable as a source of protein than other, more protein-rich products… Other than marketing, the industry’s
   most expensive component is protein… Therefore, pet food companies rarely include more protein in the ration
   than required. Ultimately, one of the most important reasons for companies to include corn as a pet food
   ingredient is to minimize production costs.”).



                                                                                                            Page 32
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 36 of 65 PageID #:3970




   ingredients similar to Champion’s, and that are not challenged in this matter, tend to sell at
   similar prices as Champion products. Consistent with this analysis, Plaintiffs’ expert Mr.
   Silverman testified that comparing the ingredients from an Orijen product to those of a
   Pedigree product would be an “apples to oranges comparison.”121



                                             Table 4
         Prices and Top Ingredients of Acana Meadowlands and Selected Dog Food Products
                      with Deboned Chicken or Turkey as the First Ingredient

                                                                                                              Minimum Crude Minimum Crude   25 LB-Bag
                                                                                                                                                    [1]
           Brand                     Product                                 Top Five Ingredients               Protein (%)     Fat (%)       Price
                     All Life Stages Chicken & Sweet Potato   Deboned Chicken; Chicken Meal; Turkey Meal;
    American Journey                                                                                                34             15        $44.32
                     Recipe Grain-Free Dry Dog Food           Peas; Sweet Potatoes
                     Wilderness Chicken Recipe Grain-Free     Deboned Chicken; Chicken Meal; Peas; Pea
    Blue Buffalo                                                                                                    34             15        $56.23
                     Dry Dog Food                             Protein; Tapioca Starch
                     Grain-Free Chicken with Sweet Potato     De-Boned Chicken; Sweet Potato; Chicken Meal;
    Evanger's                                                                                                       33             16        $61.98
                     & Pumpkin Recipe Dry Dog Food            Chicken Fat; Fish Meal
                     Real Chicken + Sweet Potato Recipe       Deboned Chicken; Chicken Meal; Turkey Meal;
    Merrick                                                                                                         34             17        $65.62
                     Grain-Free Adult Dry Dog Food            Sweet Potatoes; Potatoes
                     Wholesome Grains Original Recipe         Deboned Turkey; Chicken Meal; Turkey Meal;
    Wellness Core                                                                                                   34             16        $70.47
                     High Protein Dry Dog Food                Oatmeal; Barley
                     Freestyle Turkey & Sweet Potato Grain-   Deboned Turkey; Turkey Meal; Salmon Meal;
    Nulo                                                                                                            33             18        $73.99
                     Free Dry Puppy Food                      Chickpeas; Chicken Fat
                      Meadowland Grain-Free High Protein
                                                         Deboned Chicken Deboned Turkey Chicken
    Acana             Freeze-Dried Coated Chicken Turkey                                                            33             17        $73.99
                                                         Liver Turkey Giblets Chicken Meal
                      Fish Cage-Free Eggs Dry Dog Food
                      Grain-Free Cage Free Turkey Recipe      Deboned Turkey; Egg; Sweet Potato; Tapioca;
    Hound & Gatos                                                                                                   28             17        $95.50
                      Dry Dog Food                            Turkey Fat

   Source: Chewy.com; Petco.com; Boedeker Report ¶ 170

   Note:
   [1] If a 25 lb. bag is not available, the price is interpolated using two other available bag sizes. It is the same way as Mr.
   Boedeker estimated the implied 25 lb. bag price of Pedigree dog food in ¶170 of the Boedeker Report. All prices were
   collected on the same date. The price of Acana Meadowlands Dry Dog Food was collected from Petco.com, and all other
   prices were collected from Chewy.com. When available, the “list price” is used from Chewy.com.


   69.         Champion and Pedigree products are also not comparable based on the attributes they
   offer unrelated to the alleged misrepresentations and omissions. For example, among many
   other features, Champion products are marketed to consumers as having a “Freeze-Dried
   Coat[ing],”122 containing “Fresh and Raw Ingredients,” and being “Rich in Animal
   Ingredients.”123 On the other hand, the website cited by Mr. Boedeker describes Pedigree



   121 Deposition of Bruce Silverman, Jennifer Song, et al. v. Champion Petfoods USA, Inc. and Champion
   Petfoods LP, United States District Court District of Minnesota, MDL Case No. 18-cv-03205-PJS-KMM,
   November 24, 2020, (“Silverman Song Deposition”), pp. 133:20–134:3 (“Q: […] Would you agree that it's an
   unfair comparison to compare the ingredients from Orijen Original to the ingredients of the popular-priced
   Pedigree product? […] THE WITNESS: I would say -- as a consumer I would say it's an apples to oranges
   comparison, particularly based on the ultimate price point of the products”).
   122 See, e.g., “Original,” Orijen, https://orijen.ca/en_US/for-dogs-2/original/ds-ori-original-dog.html.
   123 See, e.g., “Meadowland,” Acana, https://acana.com/en_US/for-dogs-1/meadowland/ds-aca-meadowlands-

   dog html.



                                                                                                                                             Page 33
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 37 of 65 PageID #:3971




   products as having the key benefits of “[c]omplete and balanced nutrition [that] has
   antioxidants,” “[o]ptimal levels of omega-6 fatty acid,” and “[w]hole grain and special fiber,”
   among others.124 Because dog food products are differentiated products,125 the benefits that
   consumers expect to obtain from these attributes are likely to be different as well. For
   example, according to WebMD, benefits from a raw dog food diet that Champion touts with
   its products include shinier coats, healthier skin, cleaner teeth, higher energy levels, and
   smaller stools.126 On the other hand, Pedigree touts healthy bones and joints, strong immune
   systems, and healthy digestion as potential benefits of its products.127 Mr. Boedeker has not
   done any analysis that would indicate that Pedigree products would be considered substitutes
   for Champion products given these differences, especially for putative Class members who,
   by their choices, have indicated a preference for the attributes of Champion products.
   70.      Similarly, Mr. Boedeker has not done any analysis that would indicate that
   eliminating the alleged misrepresentations and omissions would make Pedigree products
   comparable to or suitable substitutes for Champion’s products.128 Mr. Boedeker cannot assess
   how many of the unchallenged benefits provided by Champion products would be erased by
   the alleged misrepresentations and omissions because his analysis makes no attempt to
   measure such unchallenged benefits. Mr. Boedeker’s conjoint analysis does not attempt to
   measure the value of any unchallenged attributes other than his decoy labels. Moreover, his
   comparison considers only one retail price of a single Pedigree product, and ignores the wide
   variety of unchallenged attributes of the At-Issue Products.
   71.      Additional differences between Champion and Pedigree products include the retail
   locations they sell and the type of customers that buy each brand. Champion’s products




   124 Boedeker Report, Figure 11; Pedigree Adult Complete Nutrition Roasted Chicken, Rice & Vegetable Flavor

   Dry Dog Food, https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438.
   125 See Section VIII.A.
   126 Elizabeth Lee, “Raw Dog Food: Dietary Concerns, Benefits, and Risks,” Fetch by WebMD,

   https://pets.webmd.com/dogs/guide/raw-dog-food-dietary-concerns-benefits-and-risks#1
   127 “Pedigree® Big Dogs Roasted Chicken, Rice & Vegetable Dry Dog Food,” Pedigree,

   https://www.pedigree.com/dog-foods/details/pedigree-for-big-dogs-adult-complete-nutrition-roasted-chicken-
   rice-vegetable.
   128 See, e.g., Boedeker Colangelo Deposition, p. 82:6–18 (“And when you got to that and saw okay based on the

   results of the survey Champion would be slotted here in the same price range as these low-priced pet foods, did
   you take it any step further to see on a per protein basis, per calorie basis, per nutrient basis, do any sort of
   comparison of whether Champion really did from a nutritional standpoint compare with those lesser expensive
   products? … THE WITNESS: Yeah. I did not analyze that matter”).



                                                                                                            Page 34
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 38 of 65 PageID #:3972




   include a few online stores and a selected network of retail chains and specialty stores.129 I
   understand that during the period from June 2016 to 2018, Champion products were not
   available in big box stores; beginning in 2019, Champion products were available at Petco, a
   large chain selling pet food and supplies.130 On the other hand, Pedigree products are
   available in a wide variety of retail stores, including discount stores.131 Consistent with the
   differences in distribution, consumers who buy each brand may be different as well.
   Plaintiffs’ expert Mr. Silverman stated that the type of consumers who purchase Champion
   products is not likely to purchase Pedigree products.132
   72.     Finally, when Mr. Boedeker states that “the perceived value of products without the
   misrepresentations and without the omissions would be similar to the price of non-premium
   products like Pedigree,”133 he is comparing a Champion product that includes a disclosure
   about the presence of heavy metals and BPA to a Pedigree product without such disclosures.
   However, I understand from Defendant’s expert Dr. Robert Poppenga that nearly all dog
   foods (including Pedigree) have measurable levels of heavy metals, and many have, or have
   the risk of containing, a measurable amount of BPA.134 Also, one of Plaintiffs’ experts, Dr.
   Sean Callan, stated in a related litigation matter that about a third of the hundreds of different
   dog food products he had tested had a quantifiable amount of BPA.135 He also stated that, of
   the two-thirds of the products for which he did not find a quantifiable amount of BPA, it is




   129 See, e.g., “Where to Buy,” Acana, https://acana.com/en_US/where-to-buy; “Where to Buy,” Orijen,
   https://orijen.ca/en_US/where-to-buy. Both brands explicitly state that a number of discount retailers are not
   official distributors of Champion products.
   130 Jordan Tyler, “Champion brands added to Petco shelves,” PetFood Processing, January 17, 2019,

   https://www.petfoodprocessing.net/articles/12862-champion-brands-added-to-petco-shelves.
   131 See, e.g., “Pedigree Dog Food,” Walmart, https://www.walmart.com/browse/pets/pedigree-dog-

   food/5440_202072_6432755_4978338_7520899; “Pedigree Adult Complete Nutrition Roasted Chicken, Rice &
   Vegetable Flavor Dry Dog Food, 33 lb.,” Dollar General, https://www.dollargeneral.com/products/product-
   page.pedigree-adult-complete-nutrition-roasted-chicken-rice-vegetable-flavor-dry-dog-food-33-lb.html.
   132 Silverman Song Deposition, pp. 135:11–14 (“I doubt very much that consumers that are inclined to buy a

   product like Acana or Orijen are, you know, hot to buy Pedigree. They're oriented to get a premium product for
   their dog”). Similarly, Mr. Boedeker testified that a consumer considering a bag of dog food for $9.99 would
   not consider a same-sized bag of Champion dog food for $64. Boedeker Song Deposition, p. 44:3–7.
   133 Boedeker Report, ¶ 173.
   134 Expert Report of Dr. Robert H. Poppenga DVM, PhD, DABVT, with Exhibits, Afshin Zarinebaf, et al. v.

   Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court Northern Illinois,
   Eastern Division, Case No. 1:18-cv-06951, February 19, 2021, pp. 15–20, 30–32.
   135 Deposition of Sean P. Callan, Jennifer Reitman, et al. v. Champion Petfoods, United States District Court

   for the Central District of California Western Division, Case No. 2:18-CV-01736-DOC(JPR) (“Callan
   Deposition”), May 9, 2019, p. 54:10–15.



                                                                                                         Page 35
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 39 of 65 PageID #:3973




   possible that he would have detected an amount of BPA had he used a more sensitive test.136
   If Pedigree consumers are aware (or are made aware) of the content of heavy metals and
   possibly BPA in Pedigree dog food in the same way as Mr. Boedeker assumes Champion
   consumers would be in the but-for world, then his comparison is defective.

   VIII. Mr. Boedeker Offers No Basis to Assume a Common Impact of the Challenged
         Conduct on the Putative Class Members, and Individual Inquiry Is Likely
         Required to Establish the Price Paid and the But-For Price of the At-Issue
         Products

            A. Dog Food Is a Differentiated Product, Therefore Changes in the Information
               on the Packages of the At-Issue Products Will Not Affect the Prices of All
               Products in the Same Way


   73.      Mr. Boedeker’s damages analysis assumes that all Illinois residents who purchased an
   At-Issue Product by Acana (or Orijen) containing the same alleged misrepresentations or
   omissions during the proposed class period experienced a uniform injury.137 This assumption
   is inconsistent with the economics of the dog food market.
   74.      As noted earlier, the dog food market is an example of what is termed a differentiated
   product market in economics. Differentiated product markets contain a large number of
   different products with different attribute combinations. The large number of products is
   intended to appeal to consumers who have different preferences over product attributes.138 In
   contrast to commodity markets (e.g., a share of IBM stock, or exchange-traded commodities
   like crude oil or wheat), or products with a single market price (e.g., some internet
   subscription services), there is no single market price for differentiated products as different
   consumers with different preferences and information purchase many different products from
   different sales channels at different prices.139 This diversity of underlying conditions makes it
   exceedingly unlikely that any change in product characteristics will affect the prices of all
   products in the same way, contrary to Plaintiffs’ assumptions.



   136 Callan Deposition, p. 59:11–16 (“Q. So of the two-thirds, approximately, that did not have a parts per billion

   of above 30, is it possible that they would have had some detectable level of BPA at less than 30 parts per
   billion? A. It is possible, yes”).
   137 Boedeker Report, Table 14 and Appendix 4.
   138 See, e.g., Jean Tirole, The Theory of Industrial Organization (Cambridge, MA: MIT Press, 1988), Chapter 7.
   139 The At-Issue Products are examples of differentiated products. For example, Mr. Boedeker stated that

   consumers in the market for dog food have “different levels of understanding and different levels of
   interpretations of [the product] attributes.” Boedeker Song Deposition, p. 59:11–14.



                                                                                                             Page 36
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 40 of 65 PageID #:3974




   75.     One obvious way to observe that the dog food market is a differentiated market is the
   large number of different products simultaneously available in the marketplace. For instance,
   the At-Issue Products alone include dozens of different stock keeping units (“SKUs”)
   representing 11 different formulations (or diets) sold in multiple package sizes.140 However,
   the At-Issue Products only represent a small portion of the overall number of products
   available to dog food purchasers. For instance, various review and comparison sites suggest
   that there are hundreds of different dog food formulations available for purchase at any given
   time.141 These formulations differ along a number of dimensions including protein type (e.g.,
   chicken, fish), fat or grain content, dry versus freeze-dried food, and package size, among
   others.142 Dog food products are also produced by a large number of companies. For
   example, an industry study suggests that in 2019 there were 48 global pet food companies
   each with more than $100 million in sales.143
   76.     The Hanssens Report describes the different consumer preferences over different
   product attributes (e.g., nutritional quality, meat content, ingredient freshness, among others)
   and how these preferences can change over time as the dietary requirements of dogs change
   as they age, or by the recommendation of important third parties such as veterinarians.144
   Given this diversity of preferences, there is no reason to believe that a change in the
   information on the package of At-Issue Products would have exactly the same effect across a
   large group of consumers purchasing different products over many years.
   77.     Consumers who may already be aware of the information regarding some or all of the
   alleged misrepresentations or omissions that Plaintiffs claim in this matter would be affected
   differently than other consumers (or not affected at all) by the addition of Mr. Boedeker’s
   corrective statements to product packaging, and would have experienced different or no harm
   from the alleged omissions. That is, to the extent that some putative Class members—


   140 See, e.g., CPF0017614 xlsx; CPF0017743 xlsx.
   141 As of March 24, 2021, the site www.dogfoodadvisor.com shows 476 reviews of dry dog food. See “View
   All Dry Dog Foods,” Dog Food Advisor, https://www.dogfoodadvisor.com/dog-food-reviews/dry/all/. A search
   on Amazon.com using the keyword “dog food” and filtering for “Bag Weight 16 to 25.9 Pounds” shows 617
   products. A search on Google Shopping using the keyword “dog food” and filtering for “Size over 26lb” shows
   336 products.
   142 See, e.g., the various dog food products available on Acana’s website: “Red Meat Formula,” Acana,

   https://acana.com/en_US/for-dogs-1/red-meat-formula/ds-aca-red-meat.html; “Wild Atlantic,” Acana,
   https://acana.com/en_US/for-dogs-1/wild-atlantic/ds-aca-wild-atlantic-dog html; “Meadowland,” Acana,
   https://acana.com/en_US/for-dogs-1/meadowland/ds-aca-meadowlands-dog html.
   143 See “Top 50 pet food companies worldwide,” Watt Global Media. Champion Petfoods is ranked 32nd.
   144 Hanssens Report, ¶ 66.




                                                                                                      Page 37
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 41 of 65 PageID #:3975




   through their own research or knowledge—were aware of the potential for the substances at
   issue to be present in the At-Issue Products, and yet continued to buy them, these consumers
   could not have been harmed because of the alleged omissions or misrepresentations. For
   example, Champion made public the results of its tests regarding the presence of heavy
   metals in its foods.145 Thus, at least some consumers were likely aware of the extent to which
   Champion products contain certain quantities of the various substances at issue in this case.
   78.     Differences in information could also include general knowledge that buyers may
   have about the product or its ingredients. The corrective statements used in Mr. Boedeker’s
   Omissions Surveys refer to the risk that the product “may contain” expired ingredients, heavy
   metals, BPA, or regrinds, and are not specific to a certain amount of these substances (or any
   presence at all).146 The risk of presence of these substances in many of the ingredients of the
   At-Issue Products, either naturally occurring or as a result of human intervention, may be
   known to many consumers.147 For example, it is widely known by consumers that fish
   generally, and wild caught fish specifically, have a risk of presence of mercury, and
   consumption should be limited to a specific level (especially for pregnant women, for whom
   there exist guidelines for how much to eat and what to avoid).148 Buyers who are aware of the
   risk of presence of these substances could not have been harmed due to the alleged omissions.
   79.     Another characteristic that undermines the idea of a common price impact is that
   many product markets also show what economists refer to as “price dispersion,” or variation
   in prices paid for the same product.149 For example, buyers can pay different prices for a 13-



   145
       “Orijen and Acana Foods in Comparison to Pet Food Safety Standards,” Champion Petfoods, May 2017.
   146 Boedeker Report, ¶¶ 121–122, Table 10.
   147 See, e.g., “Metals and Your Food,” U.S. Food and Drug Administration,

   https://www.fda.gov/food/chemicals-metals-pesticides-food/metals; Shanti Menon, “Mercury Guide,” NRDC,
   March 10, 2016, https://www nrdc.org/stories/mercury-guide; “Bisphenol A (BPA) Factsheet,” Centers for
   Disease Control and Prevention, https://www.cdc.gov/biomonitoring/BisphenolA_FactSheet html.
   148 See, e.g., “Mercury Guide,” NRDC, https://www nrdc.org/stories/mercury-guide; “Advice about Eating

   Fish,” U.S. Food and Drug Administration, https://www fda.gov/food/consumers/advice-about-eating-fish;
   “Guidelines for Eating Fish that Contain Mercury,” United States Environmental Protection Agency,
   https://www.epa.gov/mercury/guidelines-eating-fish-contain-mercury; “Fish Advisories,” Illinois Department
   of Public Health, https://www.dph.illinois.gov/topics-services/environmental-health-protection/toxicology/fish-
   advisories; “New York State Health Advice on Eating Fish You Catch,” New York State Department of Health,
   https://www.health ny.gov/environmental/outdoors/fish/health_advisories/; “Statewide Safe Fish Guidelines,”
   Michigan Department of Health and Human Services,
   https://www.michigan.gov/documents/mdch/Statewide_Mercury_Advisory_Fact_Sheet_2010-
   07_327066_7.pdf.
   149 Michael R. Baye, John Morgan, and Patrick Scholten, “Information, Search, and Price Dispersion,” in

   Handbooks in Information Systems, Vol. I,, T. Hendershott, ed. (Elsevier, 2006). See also Hal R. Varian, “A
   Model of Sales,” American Economic Review 70, no. 4 (September 1980): 651–659 (“Economists have



                                                                                                          Page 38
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 42 of 65 PageID #:3976




   pound package of Acana Regionals Appalachian Ranch Dry Dog Food depending on the web
   site from which they purchase—$64.09 from Allivet.com and $75.68 from Ebay.com.150, 151
   Price dispersion may occur because different information conditions—what consumers know
   about products and prices—make it rational for sellers to set different prices for the same
   product.152 Additional price dispersion can result from consumers having preferences for
   specific retailers based on trust or retailer brand loyalty,153 or because of specific attributes of
   retailers such as reliability (e.g., on-time delivery, tracking), convenience (e.g., ease of
   ordering, product selection), availability of product information, and shipping and handling
   services.154 Strategies for shipping also vary substantially across retailers,155 and can be an
   important component of retail competition, as consumers may react differently to the same
   total price depending on how it is divided between product price and shipping charges.156
   80.      Thus, the prices for differentiated products vary because the products are different
   (which gives rise to different supply and demand conditions), because consumers face
   different information conditions, and because consumers purchase products from retailers
   with different characteristics. The result is that there is no single price for any product at any
   given time, but a diversity of prices.
   81.      The presence of differentiated products, differences in consumer preferences, and
   differences in information in the dog food market undermines the notion of a common price




   belatedly come to recognize that the ‘law of one price’ is no law at all. Most retail markets are instead
   characterized by a rather large degree of price dispersion.”).
   150 “Acana Regionals Appalachian Ranch Dry Dog Food,” Allivet, https://www.allivet.com/p-8688-acana-

   regionals-appalachian-ranch-dry-dog-food.aspx, visited on March 10, 2021; “ACANA Regionals Appalachian
   Ranch Dry Dog Food (13 lb),” eBay, https://www.ebay.com/itm/ACANA-Regionals-Appalachian-Ranch-Dry-
   Dog-Food-13-lb/173353457161/.
   151 As an additional example, a 4.5-pound package of Acana Heritage Free-Run Poultry was available from five

   different online retailers for five different prices, ranging from $16.99 to $25.99; a 25-pound package of Orijen
   Original was available from five different online retailers for five different prices, ranging from $79.00 to
   $98.41; and a 13-pound package of Orijen Six Fish was available from five different online retailers for five
   different prices, ranging from $54.99 to $75.35. See Backup Materials.
   152 Michael R. Baye, John Morgan, and Patrick Scholten, “Information, Search, and Price Dispersion,” in

   Handbook on Economic and Information Systems, T. Hendershott, ed. (Elsevier, 2006).
   153 Erik Brynjolfsson and Michael D. Smith, “Frictionless Commerce? A Comparison of Internet and

   Conventional Retailers,” Management Science 46, no. 4 (April 2000): 563–585 at 580
   154 Xing Pan, Brian T. Ratchford, and Venkatesh Shankar, “Can Price Dispersion in Online Markets Be

   Explained by Differences in E-Tailer Service Quality?,” Journal of the Academy of Marketing Science 30, no. 4
   (2002): 433–445 at 436, 440; Michael D. Smith and Erik Brynjolfsson, “Consumer Decision-Making at an
   Internet Shopbot: Brand Still Matters,” The Journal of Industrial Economics 49, no. 4 (December 2001): 541–
   558.
   155 Emin M. Dinlersoz and Han Li, “The Shipping Strategies of Internet Retailers: Evidence from Internet Book

   Retailing,” Quantitative Marketing and Economics 4, no. 4 (2006): 407–438 at 431.
   156 Michael D. Smith and Erik Brynjolfsson, “Consumer Decision-Making at an Internet Shopbot: Brand Still

   Matters,” The Journal of Industrial Economics 49, no. 4 (December 2001): 541–558 at 549.

                                                                                                            Page 39
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 43 of 65 PageID #:3977




   impact. The heterogeneity in the market for the At-Issue Products indicates that the
   economic factors affecting demand (e.g., preferences and information) as well as supply (e.g.,
   producer cost, products in the market, competitive interactions among manufacturers and
   among retailers) differ across products, consumers, and time, which is inconsistent with the
   single common market that Mr. Boedeker inherently assumes. When there is not a common
   market, there is no reason to believe that a single factor or set of factors (such as the
   corrective statements in the Boedeker Surveys) would affect all product prices in the same
   way.
   82.    The method proposed by Mr. Boedeker does not account for any of the differences
   described above, instead assuming that the demand for the numerous At-Issue Products
   would be affected in the same way by the challenged conduct. Without properly accounting
   for variations in consumers’ preferences for product attributes, prices paid for the product,
   and the information available to purchasers regarding the alleged misrepresentations and
   omissions, Mr. Boedeker can neither reliably calculate aggregate class-wide injury nor assign
   damages to individual members of the proposed Class.


          B. Any Assessment of Damages to the Class Is Likely to Require Individualized
             Inquiry


   83.    Any calculation of class-wide economic loss requires knowledge of 1) the actual retail
   prices and quantities purchased by the putative Class members and 2) the but-for market
   prices that putative Class members would have paid for the At-Issue Products. As I
   explained previously, Mr. Boedeker’s analysis cannot estimate but-for market prices because
   it does not account for supply-side factors and because it does not properly estimate demand.
   Moreover, Mr. Boedeker’s methodology fails to obtain even the appropriate actual retail
   prices and quantities.
   84.    I understand that Champion does not have access to reliable consumer sales data that
   span the entire proposed class period. Mr. Boedeker apparently does not have access to
   actual retail prices and quantities, and nothing in his methodology or report indicates that he
   will be able to obtain those data. Instead of collecting and analyzing actual retail prices and
   quantities, Mr. Boedeker simply assumes that the quantities of At-Issue Products sold during
   the proposed class period were the quantities sold by Champion to retailers, and the prices



                                                                                               Page 40
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 44 of 65 PageID #:3978




   paid by consumers included a 40% profit margin for retailers.157 Mr. Boedeker ignores that
   retail prices depend on multiple factors that can vary from individual to individual, such as
   specific retailer pricing decisions, cross-selling, special sales, or discounts and coupons.158
   85.      In addition, the profit margin applicable to Champion products may be very different
   from Mr. Boedeker’s assumption, which is based on estimates of the “gross profit margin of
   pet retail stores or pet supplies industry.”159 For example, pet food retailer Chewy.com,
   which prior to July 2017 sold Champion products,160 reported a gross profit margin in 2017 of
   17.5%.161 Mr. Boedeker testified that he did not know if the 40% profit margin he assumed
   included online sellers.162 Mr. Boedeker’s analysis also ignores that the gross profit margin of
   retail stores can include multiple categories of products different from premium dog food,
   including non-food products or food for other species. For example, Chewy.com reported
   that more than 21% of its 2017 revenues came from “hardgoods” and “other” products.163
   Mr. Boedeker also failed to consider that Champion suggested different retail prices
   (“MSRPs”) for different geographic regions.164, 165




   157 Boedeker Report, ¶ 20.
   158 See, e.g., CPF1762620–1 at CPF1762620; CPF1337244–5 at CPF1337244.
   159 Boedeker Report, footnote 7.
   160 “Fromm, Champion pull products from Chewy,” PetfoodIndustry.com, July 12, 2017,

   https://www.petfoodindustry.com/articles/6552-fromm-champion-pull-products-from-chewycom.
   161 Chewy, Inc. Form 10-K for the fiscal year ended February 2, 2020, p. 41.
   162 Boedeker Colangelo Deposition, p. 71:16–20 (“Q. And have you done anything since the last time I took

   your deposition to form an opinion of the mix of sales between online compared to brick and mortar stores? A.
   No, I have not”). See also Boedeker Song Deposition, p. 63:9–14 (“Q. Okay. Would the concept here of ‘pet
   retail stores’ include direct to consumer online sellers? A. At the moment I don't recall if -- if it was brick and
   mortar stores that this study reported or if online sales were included. I just don't know that at the moment”).
   163 Chewy, Inc. Form 10-K for the fiscal year ended February 2, 2020, p. 41.
   164 CPF2117040–48.
   165 I note that Mr. Boedeker did not use the actual quantity of product bought by putative Class members, but

   instead assumed that this quantity was the same as the quantity produced by Champion. Because of this
   assumption, Mr. Boedeker’s estimation method will systematically overstate dollar sales. This is because,
   accounting for variations in inventory, the quantity produced will be more (and cannot be less) than the retail
   quantity sold due to product spoilage, rejected production lots, and other supply chain factors (such as retail
   shrink). “Shrink” is a blanket term covering numerous reasons why a product shipped to a retailer may not
   actually be sold. This could be due to stocking errors, improper documentation, lost items in transit, and
   employee theft, among others. See, e.g., Michael W. Maher, Clyde P. Stickney, and Roman L. Weil,
   Managerial Accounting: An Introduction to Concepts, Methods and Uses, 6th ed. (Orlando, FL: The Dryden
   Press, 1997), p. G-47. For example, Mr. Boedeker acknowledged that perishable products that do not sell before
   a certain date may be destroyed by the retailer. See Boedeker Song Deposition, p. 61:10–19 (“Q. Okay. And in -
   - in your expertise in your field, do you have an opinion how retailers responded to products that have slow turn
   rates compared to similar products? A. Depending on -- on the type of product and how perishable it is -- right?
   -- it would be discounted. I mean, I ultimately stay in the store and then if a certain threshold is -- is crossed --
   right? -- then it may be destroyed or somehow reworked into something else”).



                                                                                                               Page 41
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 45 of 65 PageID #:3979




   86.     Furthermore, the Boedeker Surveys fail to capture individual differences across
   putative Class members in purchase decisions. For example, while Mr. Boedeker attempts to
   estimate what consumers would have done in the real world, the decision process in the
   Boedeker Surveys has no resemblance to the actual retail environment that consumers face
   when making purchasing decisions.166 In the actual retail environment, the individual
   experience may vary significantly from one consumer to another, as they may be assisted by
   a retail sales representative or can obtain information from advertising, product literature, or
   other information sources such as online consumer product review or rating sites, friends and
   family, and professional reviews. In contrast, respondents to the Boedeker Surveys had a
   single and identical source of information: the images and text of the Champion product
   packaging and the labels they were shown.167
   87.     For these reasons, Mr. Boedeker’s assumption of uniform impact to large swaths of
   the proposed Class (e.g., all Class members who bought Acana products with the alleged
   misrepresentations) is unsupported and incorrect. As his damages methodology critically
   relies on this assumption, it is unreliable. Individual inquiry is required to assess properly
   damages, if any, to purchasers of the At-Issue Products.




                                                                                           March 29, 2021




   166Hanssens Report, ¶¶ 60–61.
   167See, e.g., Boedeker Colangelo Deposition, p. 72:19–23 (“Have you done anything to inform yourself what
   kind of information salespersons in pet food retailers might give consumers that request questions about
   Champion Petfoods? A. I have not analyzed that”).

                                                                                                       Page 42
                                     Appendix A
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 46 of 65 PageID #:3980



                                      Curriculum Vitae
                                     Lorin Moultrie Hitt

Zhang Jindong Professor
Operations, Information and Decisions Department
University of Pennsylvania, Wharton School
571 Jon M. Huntsman Hall
Philadelphia, PA 19104
(215) 898-7730
E-mail: lhitt@wharton.upenn.edu
www: http://www.iecon.net/

Educational History

Massachusetts Institute of   Ph.D. Management (1996)
Technology                   Concentration in Information Technology and Economics
                             Dissertation Title: “Economic Analysis of Information Technology
                             and Organization”
                             Committee: Erik Brynjolfsson (MIT, chair), Zvi Griliches (Harvard),
                             Thomas W. Malone (MIT)

Brown University             M.S. Electrical Engineering (1989)

Brown University             Sc.B. Electrical Engineering with Honors, Magna Cum Laude (1988)

Employment History

University of Pennsylvania, Wharton School, Philadelphia, PA. Zhang Jindong Professor,
Operations, Information and Decisions Department (formerly OPIM) (2015-present).

University of Pennsylvania, Wharton School, Philadelphia, PA. Dean’s Chair Professor,
Department of Operations and Information Management (2014-2015).

University of Pennsylvania, Wharton School, Philadelphia, PA. Professor of Operations and
Information Management, Department of Operations and Information Management (2013-2014).

University of Pennsylvania, Wharton School, Philadelphia, PA. Class of 1942 Professor (Term
Chair), Department of Operations and Information Management (2008-2013).

University of Pennsylvania, Wharton School, Philadelphia, PA. Alberto Vitale Term Associate
Professor of Operations and Information Management (2002-2008).

University of Pennsylvania, Wharton School, Philadelphia, PA. Alberto Vitale Term Assistant
Professor of Operations and Information Management (2000-2002).

University of Pennsylvania, Wharton School, Philadelphia, PA. Assistant Professor of Operations
and Information Management (1996-2000).

Massachusetts Institute of Technology, Industrial Performance Center, Cambridge, MA.
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 47 of 65 PageID #:3981

Graduate Fellow (1995-1996).

Massachusetts Institute of Technology, Center for Coordination Science, Cambridge, MA.
Research Assistant (1992-1996).

Brown University, Department of Engineering, Providence, RI and IBM T.J. Watson Research
Center, Yorktown Heights, NY. Graduate Research Assistant (1988-89).

Brown University, Department of Engineering, Providence, RI. Research Assistant (1987-88).

Oliver Wyman and Company, New York, NY. Consultant (1989-1992).

Harry Diamond Laboratories, Adelphi, MD. Engineering Technician (1984-87).

Articles Published in Refereed Journals

1. Wu, Lynn, Hitt, Lorin M. and Bowen Lou (2020). “Data Analytics Skills, Innovation and
   Firm Productivity,” Management Science 66(5): 1783-2290.

2. Wu, Lynn, Hitt, Lorin M. and Bowen Lou (2019). “Data Analytics Supports Decentralized
   Innovation Communities,” Management Science 65(10): 4451-4949.

3. Bavafa, Hessam and Hitt, Lorin M. and Terwiesch, Christian (2018), “The Impact of E-Visits
   on Visit Frequencies and Patient Health: Evidence from Primary Care,” Management Science
   64(12): 5461-5959.
4. Tan, Fangyun, Netessine, Sergei and Lorin M. Hitt (2017). “Is Tom Cruise Threatened? An
   Empirical Study of the Impact of Product Variety on Demand Concentration,” Information
   Systems Research 28(3): 643-660.

5. Avgar, Ariel, Tambe, Prasanna and Lorin M. Hitt (2018). “Built to Learn: How Work
   Practices Affect Employee Learning During Healthcare Information Technology
   Implementation,” MIS Quarterly 42(2): 645-659 (a previous version appeared as “The
   Effects of Organizational Factors on Healthcare IT Adoption Costs: Evidence from New
   York Nursing Homes,” Proceedings of the 2009 Hawaii International Conference on
   Systems Sciences: HICSS-43.).

6. Wu, Lynn, Jin, Fujie and Lorin M. Hitt (2018). “Are All Spillovers Created Equal? A
   Network Perspective on IT Labor Movement,” Management Science 64(7): 2973-3468. (A
   previous version appeared as: Wu, Lynn, Jin, Fujie and Lorin M. Hitt (2014). “Are All
   Spillovers Created Equal? A Network Perspective on IT Labor Movements,” Proceedings of
   the 33rd Annual International Conference on Information Systems.)

7. Hitt, Lorin M. and Prasanna Tambe (2016). “Health Care Information Technology, Work
   Organization and Nursing Home Performance,” ILR Review (69): 834-859.
8. Tambe, Prasanna and Lorin M. Hitt (2014). “Measuring Information Technology
   Spillovers,” Information Systems Research 25(1):53-71. (A previous version appeared as:
   Hitt, Lorin M. and Sonny Tambe (2006). “Measuring Spillovers from Information
   Technology Investments,” Proceedings of the 25th Annual International Conference on
   Information Systems)


                                                                                             2
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 48 of 65 PageID #:3982

9. Tambe, Prasanna and Lorin M. Hitt (2014). “Job Hopping, Information Technology
   Spillovers and Productivity Growth,” Management Science 60(2): 338-355. (A previous
   version appeared as: Tambe, Sonny and Lorin M. Hitt (2010). “Job Hopping, Knowledge
   Spillovers, and Regional Returns to Information Technology Investments,” Proceedings of
   the 29th Annual International Conference on Information Systems.) (Finalist, Management
   Science Best Paper Award IS Area, 2015; Winner Management Science Best Paper Award IS
   Area, 2016).

10. Wu, D.J., Ding, Ming, and Lorin M. Hitt (2013). “IT Implementation Contract Design:
    Analytical and Experimental Investigation of IT Value, Learning and Contract Structure,”
    Information Systems Research 24(3). 787-801 (A previous version appeared as: Wu, D.J.,
    Ding, Min and Lorin M. Hitt (2003). “Learning in ERP Contracting: A Principal-Agent
    Analysis,” Proceedings of the 37th Annual Hawaii International Conference on System
    Sciences, Honolulu, HI.)
11. Gao, Gordon and Lorin M. Hitt (2012) “IT and Trademarks: Implications for Product
    Variety” Management Science 58(6): 1211-1226. [A previous version appeared as: Gao,
    Gordon and Lorin M. Hitt (2004). “IT and Product Variety: Evidence from Panel Data,”
    Proceedings of the 25th Annual International Conference on Information Systems,
    Washington, D.C. (Runner-up – Best Paper Award)]
12. Tambe, Prasanna and Lorin M. Hitt (2012). “Information Technology and Productivity
    1987-2006: Evidence from New Firm-Level Data,” Information Systems Research
    23(9):599-617. (Winner of the ISR 2013 Best Paper Award).
13. Field, Joy, Xue, Mei and Lorin M. Hitt (2012) “Learning by customers as co-producers in
    financial services: An empirical study of the effects of learning channels and customer
    characteristics,” Operations Management Research 4(1-2), June: 43-56.
14. Tambe, Prasanna and Lorin M. Hitt (2012). “Now IT’s Personal: Offshoring and the
    Shifting Skill Composition of the US Information Technology Workforce,” Management
    Science 58(4): 678-695. [A previous version appeared as: Tambe, Sonny and Lorin M.
    Hitt (2010). “Now IT’s Personal: Offshoring and the Shifting Skill Composition of the US
    Information Technology Workforce,” Proceedings of the 29th Annual International
    Conference on Information Systems] (Finalist, Management Science Best Paper Award IS
    Area, 2014).

15. Tambe, Prasanna, Hitt, Lorin M. and Erik Brynjolfsson (2012). “The Extroverted Firm:
    How External Information Practices Affect Productivity,” Management Science 58(5): 843-
    859. [A prior version appeared as: Tambe, Sonny, Hitt, Lorin M. and Erik Brynjolfsson
    (2008). “The Extroverted Firm,” Proceedings of the 27th Annual International Conference
    on Information Systems] (Runner-Up, INFORMS Times Best Paper Award, 2017)

16. Li, Xinxin, Hitt, Lorin M. and Z. John Zhang (2011). “Product Reviews and Competition in
    Markets for Repeat Purchase Products,” Journal of Management Information Systems 27(4):
    9-42.
17. Hitt, Lorin M, Xue, Mei, and Pei-Yu Chen (2011). “The Determinants and Outcomes of
    Internet Banking Adoption,” Management Science 57(2): 291-307.
18. Li, Xinxin and Lorin M. Hitt (2010). “Price Effects in Online Product Reviews: An
    Analytical Model and Empirical Analysis,” MIS Quarterly 34(4): 809-831.
19. Tambe, Prasanna and Lorin M. Hitt (2010). “How Does Offshoring Affect IT Workers?”
    Communications of the ACM 53(10): 72-82.
                                                                                               3
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 49 of 65 PageID #:3983

20. Li, Xinxin and Lorin M. Hitt (2008). “Self Selection and the Information Role of Product
    Reviews,” Information Systems Research 19(4): 456-474.
21. Wu, Shin-Yi, Hitt, Lorin, Chen, Pei-Yu, and G. Anandalingam (2008) “Customized Bundle
    Pricing for Information Goods: A Nonlinear Mixed Integer Programming Approach,”
    Management Science 54(3): 608-622.
22. Hitt, Lorin M. and Sonny Tambe (2007) “Broadband Adoption and Content Consumption,”
    Information Economics and Policy 19(3-4): 362-378.
23. Xue, Mei, Hitt, Lorin M. and Patrick T. Harker (2007). “Customer Efficiency, Channel
    Usage and Firm Performance in Retail Banking,” Manufacturing and Service Operations
    Management (9): 535-558.
24. Eric K. Clemons, Gao, Gordon and Lorin M. Hitt (2006). “When Online Reviews Meet
    Hyperdifferentiation: A Study of the Craft Beer Industry,” Journal of Management
    Information Systems 23(2): 149-171 (a previous version appeared in the Proceedings of the
    37th Annual Hawaii International Conference on System Sciences, Honolulu, HI).
25. Jacobides, Michael G. and Lorin M. Hitt (2005). “Vertical Scope, Revisited: Transaction
    Costs vs. Capabilities and Profit Opportunities in Mortgage Banking,” Strategic
    Management Journal 26(13): 1209-1227.
26. Hitt, Lorin M. and Pei-Yu Chen (2005). “Bundling with Customer Self-Selection: A Simple
    Approach to Bundling Low Marginal Cost Goods,” Management Science 51(10): 1481-
    1493.
27. Clemons, Eric K. and Lorin M. Hitt (2004). “Poaching and the Misappropriation of
    Information: Transaction Risks of Information Exchange,” Journal of Management
    Information Systems 21(2): 87-108. [An earlier version appeared as: Clemons, Eric K. and
    Lorin M. Hitt (2003). “Poaching and the Misappropriation of Information: Transaction Risks
    of Information Exchange,” Proceedings of the 37th Annual Hawaii International Conference
    on System Sciences, Honolulu, HI.]
28. Snir, Eli and Lorin M. Hitt (2004). “Vendor Screening in Information Technology
    Contracting with a Pilot Project,” Journal of Organizational Computing and Electronic
    Commerce 14(1): 61-88. [An earlier version of this paper appeared as Snir, Eli and Lorin M.
    Hitt (1999), "Vendor Screening in IT Contracting with a Pilot Project (extended abstract),"
    Proceedings of the 20th Annual International Conference on Information Systems, Charlotte,
    N.C.: 324-327. (Runner-up for Best Paper Award).]
29. Snir, Eli and Lorin M. Hitt (2003). “Costly Bidding in Online Markets for IT Services,”
    Management Science 49(11): 1504-1520.
30. Brynjolfsson, Erik and Lorin M. Hitt (2003) “Computing Productivity: Firm-Level
    Evidence,” Review of Economics and Statistics 85(4): 793-808.
31. Brynjolfsson, Erik, Hitt, Lorin M. and Shinkyu Yang (2002) “Intangible Assets: Computers
    and Organizational Capital, ” Brookings Papers on Economic Activity (1): 137-199. [An
    earlier version of this paper appeared as Brynjolfsson, Erik, Hitt, Lorin M. and Shinkyu Yang
    (1998) "Intangible Assets: How the Interaction of Computers and Organizational Structure
    Affects Stock Market Valuations", Proceedings of the 19th Annual International Conference
    on Information Systems, Helsinki, Finland: 8-29.].
32. Chen, Pei-Yu and Lorin M. Hitt (2002) “Measuring Switching Costs and Their Determinants
    in Internet Enabled Businesses: A Study of the Online Brokerage Industry,” Information
    Systems Research 13(3): 255-276. [An earlier version of this paper appeared as Chen, Pei-
    Yu and Lorin M. Hitt (2000) “Switching Cost and Brand Loyalty in Electronic Markets:
                                                                                               4
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 50 of 65 PageID #:3984

   Evidence from On-Line Retail Brokers,” 21st Annual International Conference on
   Information Systems, Brisbane, Australia: 134-144.]
33. Hitt, Lorin M., Wu, D.J. and Xiaoge Zhou (2002). “Investment in Enterprise Resource
    Planning: Business Impact and Productivity Measures,” Journal of Management
    Information Systems (Special Issue on ERP) 19(1): 71-98.
34. Hitt, Lorin M. and Frances X. Frei (2002). "Do Better Customers Utilize Electronic
    Distribution Channels? The Case of PC Banking," Management Science 48(6, June): 732-
    749.
35. Clemons, Eric K., Hann, Il-Horn, and Lorin M. Hitt (2002). “Price Dispersion and
    Differentiation in Online Travel: An Empirical Investigation," Management Science 48(4,
    April): 534-550.
36. Bresnahan, Timothy, Brynjolfsson, Erik and Lorin M. Hitt (2002). "Information
    Technology, Workplace Organization and the Demand for Skilled Labor: Firm-level
    Evidence," Quarterly Journal of Economics, 117(1): 339-376. [Reprinted as “Technolģia de
    la Informatión, Organizatión del Lugar de Trabajo y Demanda de Trabajadores Calificados:
    Evidencia a Partir de Datos de Empresa,” Chapter 8 in Reformas Y Equidad Social En
    America Latina Y El Caribe (Carlos Eduardo Velez and Pax Castillo-Ruiz, eds.) Banco
    Interamericano de Desarrollo: 135-168 (2004). An earlier version of this paper appeared as
    Bresnahan, Timothy, Brynjolfsson, Erik and Lorin M. Hitt (2000) “Technology,
    Organization and the Demand for Skilled Labor,” Chapter 5 in The New Relationship:
    Human Capital in the American Corporation (Margaret M. Blair and Thomas A. Kochan,
    eds.), Brookings Institution Press: 145-193.]
37. Clemons, Eric K., Hitt, Lorin M., Gu, Bin, Thatcher, Matt E. and Bruce W. Weber (2002).
    “Impacts of eCommerce and Enhanced Information Endowments on Financial Services: A
    Quantitative Analysis of Transparency, Differential Pricing and Disintermediation,” Journal
    of Financial Services Research 22(1,2): 73-90.
38. Brynjolfsson, Erik and Lorin M. Hitt (2000). “Beyond Computation: Information
    Technology, Organizational Transformation and Business Performance.” Journal of
    Economic Perspectives, 14(4): 23-48. [Reprinted as Brynjolfsson, Erik and Lorin M. Hitt
    (2004). “Information Technology, Organizational Transformation and Business
    Performance,” Chapter 2 in Productivity, Inequality and the Digital Economy (Nathalie
    Greenan, Yannick L’Horty and Jacques Mairesse, eds.) , MIT Press: 55-91. Also reprinted
    as Chapter 4 in Inventing Organizations of the 21st Century (Thomas Malone, Robert
    Laubacher and Michael S. Scott Morton, eds): 70-99.]
39. Hitt, Lorin M. (1999). “Information Technology and Firm Boundaries: Evidence from Panel
    Data,” Information Systems Research, 10(2, June): 134-149.
40. Brynjolfsson, Erik and Lorin M. Hitt (1998). "Beyond the Productivity Paradox,"
    Communications of the ACM, 41(8): 49-55.
41. Hitt, Lorin M. and Erik Brynjolfsson (1997). “Information Technology and Internal Firm
    Organization: An Exploratory Analysis,” Journal of Management Information Systems 14
    (2): 81-101.
42. Brynjolfsson, Erik and Lorin M. Hitt (1996). "Paradox Lost? Firm-Level Evidence on the
    Returns to Information Systems," Management Science 42 (4): 541-558. [reprinted as
    Section 1 Chapter 1 in Beyond the IT Productivity Paradox, (Leslie Willcocks and Stephanie
    Lester, eds.), John Wiley and Sons: 39-68 (1999) and Section 2 Chapter 1 in Exploring
    Information Systems Research Approaches, (Robert D. Galliers, M. Lynne Markus and Sue

                                                                                              5
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 51 of 65 PageID #:3985

   Newell, eds.), Routledge: 109-127 (2007). An earlier version of this paper appeared as
   Brynjolfsson, Erik and Lorin M. Hitt (1993) “Is Information Systems Spending Productive?
   New Evidence and New Results,” Proceedings of the 14th Annual International Conference
   on Information Systems, Orlando, FL. December: 47-64.]. Winner of the Best Paper Award
   in Information Systems Economics in last seven years (1999 Workshop on Information
   Systems and Economics).
43. Hitt, Lorin M. and Erik Brynjolfsson (1996). "Productivity, Business Profitability, and
    Consumer Surplus: Three Different Measures of Information Technology Value," MIS
    Quarterly 20(2): 121-142. Winner of 1996 Best Paper award. [An earlier version of this
    paper appeared as Hitt, Lorin M. and Erik Brynjolfsson (1994) "The Three Faces of IT
    Value: Theory and Evidence," Proceedings of the 15th Annual International Conference on
    Information Systems, Vancouver, B.C., December. (Winner of Best Paper and Best Paper
    Addressing Conference Theme Awards): 263-277.]
44. Brynjolfsson, Erik and Lorin M. Hitt (1995) "Information Technology as a Factor of
    Production: The Role of Differences Among Firms", Economics of Innovation and New
    Technology 3-4: 183-199.
45. Martin, Suzanne, Hitt, Lorin M., and James Rosenberg (1989) “p-Channel Germanium
    MOSFETs with High Channel Mobility,” IEEE Electron Device Letters 10(7, July): 325-
    326.


Refereed Conference Proceedings (Not otherwise published in Journals)
46. Wu, Lynn, Jin, Fujie and Lorin M. Hitt (2015). “How Do Data Skills Affect Firm
    Productivity: Evidence from Process-driven vs. Innovation-driven Practices,” Proceedings of
    the 34th Annual International Conference on Information Systems.

47. Wu, Lynn, Jin, Fujie and Lorin M. Hitt (2015). “Data Skills and the Value of Social Media:
    Evidence from Large-Sample Firm Value Analysis,” Proceedings of the 34th Annual
    International Conference on Information Systems. (Updated version: SSRN 2826115)

48. Hong, Yili, Chen, Pei-Yu, and Lorin M. Hitt (2012). “Measuring Product Type with
    Dynamics of Online Review Variance: Implications for Research and Practice,” Proceedings
    of the 31st Annual International Conference on Information Systems (runner-up best paper
    award). (Updated version: SSRN 2422686) (Conditionally accepted, Information Systems
    Research, 2020)

49. Tambe, Sonny, Hitt, Lorin M. and Erik Brynjolfsson (2011) “The Price and Quantity of IT-
    Related Intangible Capital,” Proceedings of the 30th Annual International Conference on
    Information Systems.

50. Gao, Gordon and Lorin M. Hitt (2003). “The Economics of Telecommuting: Theory and
    Evidence,” Proceedings of the 24th Annual International Conference on Information Systems,
    Seattle, WA.
51. Chen, Pei-Yu and Lorin M. Hitt (2001) “Brand Awareness and Price Dispersion in Electronic
    Markets,” 22nd Annual International Conference on Information Systems, New Orleans, LA.
52. Gu, Bin and Lorin M. Hitt (2001) “Transactions Costs and Market Efficiency,” 22nd Annual
    International Conference on Information Systems, New Orleans, LA.


                                                                                               6
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 52 of 65 PageID #:3986

Other Publications
Chapters in Books
53. Chen, Pei-Yu and Lorin M. Hitt (2007). “Information Technology and Switching Costs,” in
    T. Hendershott, ed., Handbook of Information Systems Economics.
54. Brynjolfsson, Erik and Lorin M. Hitt (2005) “Intangible but not Unmeasurable: Some
    Thoughts on the Measure and Magnitude of Intangible Assets,” in Carol Corrado and Daniel
    Sichel, eds., Measuring Capital in the New Economy, University of Chicago Press (for
    NBER).
55. Brynjolfsson, Erik and Lorin M. Hitt (2005) “Intangible Assets and the Economic Impact of
    Computers,” in William Dutton, Brian Kahin, Ramon O'Callaghan, and Andrew Wyckoff,
    eds., Transforming Enterprise, MIT Press.
56. Clemons, Eric K., Hitt, Lorin M. and David C. Croson (2001) “The Future of Retail
    Financial Services: Transparency, Bypass and Differencial Pricing,” Chapter 4 in Tracking a
    Transformation: E-commerce and the Terms of Competition in Industries (J. Zysman, ed.),
    Brookings Institution Press: 92-111.
57. Clemons, Eric K. and Lorin M. Hitt (2001) “Financial Services: Transparency, Differential
    Pricing and Disintermediation,” Chapter 4 in The Economic Payoff from the Internet
    Revolution (R. Litan and A. Rivlin, eds.), Brookings Institution Press: 87-128.
58. Hitt, Lorin M., Frei, Frances X. and Patrick T. Harker. (1999) "How Financial Firms Decide
    on Technology," Chapter 3 in Brookings/Wharton Papers on Financial Services:1999,
    Litan, Robert E. and Anthony M. Santomero, Eds. Washington, DC: Brookings Institution
    Press: 93-136.
59. Hitt, Lorin M. (1999). “The Impact of IT Management Practices on the Performance of Life
    Insurance Companies,” Chapter 7 in Changes in the Life Insurance Industry: Efficiency,
    Technology and Risk Management (J. David Cummins and Anthony M. Santomero, eds.),
    Norwell, MA: Kluwer Academic Publishers: 211-243.
Trade Journal Publications
60. Brynjolfsson, Erik and Lorin M. Hitt (1997) "Breaking Boundaries", InformationWeek 500
    September 22: 54-61.
61. Brynjolfsson, Erik and Lorin M. Hitt (1996) “The Customer Counts,” InformationWeek,
    September 8: 38-43.
62. Brynjolfsson, Erik and Lorin M. Hitt (1995) “The Productive Keep Producing,”
    InformationWeek, September 18: 38-43.
Books
63. Ferguson, Matthew, Hitt, Lorin and Prasanna Tambe. The Talent Equation. McGraw Hill,
   2013.
Reports

64. Ahluwalia, Simran, Caulfied, Matthew, Davidson, Leah, Diehl, Mary Margaret, Ipsas, Aline,
    Windle, Michael and Lorin M. Hitt (2017). The Business of Voting. Wharton Public Policy
    Issue Industry Report. (https://publicpolicy.wharton.upenn.edu/business-of-voting/)
65. Hitt, Lorin M. and Prasanna Tambe (2011). Technical Report: The Business Case for
    Healthcare Information Technology in Nursing Homes. White Paper (SSRN 1964841)


                                                                                             7
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 53 of 65 PageID #:3987

66. Beard, Nick, Elo, Kinga Z., Hitt, Lorin M. and Michael G. Housman (2007). The Economics
    of IT and Hospital Performance. Pricewaterhouse Coopers White Paper
    (http://www.pwc.com/us/en/technology-innovation-center/assets/healthindex_web-x.pdf)
67. Hitt, Lorin, Wu, Lynn, Campbell, Karen, Jeafarqomi, Karim, Ashtiani, Hamid and Leslie
    Levesque. “Corporate Data Literacy: Scoring Firms and Firm Performance,” IHS Market
    White Paper, September 2018.

Working Papers

68. Yapar, Ozge, Lobel, Ruben and Lorin M. Hitt (2017). “Technology Sharing in Two Sided
    Markets.” Working Paper.
69. Jin, Fujie, Wu, Andy and Lorin Hitt (2017). “Social is the New Financial: How Startup
    Social Media Activity Influences Funding Outcomes,” Mack Center Working Paper,
    Wharton School (https://mackinstitute.wharton.upenn.edu/wp-
    content/uploads/2017/03/FP0331_WP_Feb2017.pdf)
70. Brynjolfsson, Erik, Hitt, Lorin M. and Heekyung Hellen Kim (2011). “Strength in Numbers:
    how Does Data-Driven Decisionmaking Affect Firm Performance?” Working Paper (SSRN
    1919486)
71. Brynjolfsson, Erik, Hitt, Lorin M., Rock, Daniel and Prasanna Tambe (2020). “IT, AI and the
    Growth of Intangible Capital,” Working Paper (SSRN 3416290) (in revision).
72. Erol, Etiye Cansu, Hitt, Lorin M. and Prasanna Tambe (2021). “Does EMR Adoption by
    Nursing Homes Decrease Hospitalization Costs?” Working Paper (SSRN 3725715).
73. Hitt, Lorin M., Jin, Fujie and Lynn Wu (2016). “Data Analytics Skills and the Corporate
    Value of Social Media,” Working Paper (SSRN 2826115) (in revision).
74. Hong, Yili, Chen, Pei-Yu, Hitt, Lorin M. and Shin-yi Wu (2020). “Measuring Product Type
    and Purchase Uncertainty with Online Product Ratings: A Theoretical Model and Empirical
    Application,” Working Paper (in review).
75. Wong, Xiaoning, Wu, Lynn and Lorin M. Hitt (2021). “Can Social Media Alleviate
    Inequality? Evidence from Venture Capital Financing,” (in review).

Academic Honors

Management Science, Information Systems Best Paper Award Finalist (2014, 2015, winner 2016)
Information Systems Research: Best Paper Award (2013)
Wharton Excellence in Teaching Award, Undergraduate Division (1998, 1999, 2000, 2001,
         2003, 2007, 2008, 2012, 2013, 2018, 2019, 2020)
Best Paper in Information Systems and Economics (last 7 years), Workshop on Information
       Systems and Economics (1999)
Runner-up for Best Paper, International Conference on Information Systems (1999, 2004, 2012)
David Hauck Award for Distinguished Teaching, Wharton School (1999)
Christian R. and Mary F. Lindback Award for Distinguished Teaching, University of
       Pennsylvania (1998)
National Science Foundation CAREER Program Grant Recipient (1998)
Best Paper Award, Management Information Systems Quarterly (1996)
International Conference on Information Systems Doctoral Consortium (1995)
MIT Industrial Performance Center Doctoral Dissertation Fellowship (1995)
"Best Paper" and "Best Paper Addressing the Conference Theme" Awards at the International
       Conference on Information Systems (1994)
DuWayne J. Petersen Fellowship (1992-1996)
Honorable Mention, National Science Foundation Fellowship (1989)
Elected to Tau Beta Pi Engineering Society (1988)
                                                                                             8
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 54 of 65 PageID #:3988

Elected to Sigma Xi Scientific Research Society (1988)
Finalist, National Merit Scholarship Program (1985)
National Society of Professional Engineers' Scholarship (1985)
Honorable Mention, Westinghouse Science Talent Search (1985)

Grants

Analytics at Wharton. AI’s Effect on Innovation and Productivity. ($50K) (12/20 – 12/22).

Commonwealth Fund. The Business Case for Healthcare IT in Nursing Homes. (~$150K) (1/08
– 12/13).

Co-Principal Investigator (with Mei Xue and Patrick Harker), National Science Foundation.
Collaborative Research: Customer Efficience and the Management of Multi-Channel Service
Delivery Systems. Award: ~$250K (8/05 – 8/07)

Wharton eBusiness Initiative/Mack Center, University of Pennsylvania, Wharton School. Product
Reviews, Pricing and Market Strategy. Award: $10K (5/05-11/05)

Fishman Davidson Center, University of Pennsylvania, Wharton School. Information
Technology, Product Variety and Operations (6/2004-6/2005). Award: ~$18K.

University Research Foundation. Information Technology and Product Variety; Data
Development and Analysis. Award: $18.5K (9/2004-5/2005)

Co-Principal Investigator (with Paul Kleindorfer and D.J. Wu), SAP America. Valuation of ERP
in the Oil and Gas Industry. Award: $40K (10/02-6/03)

Principal Investigator, NSF Grant IRI-9733877 (Computing and Social Systems Program): The
Economics of Information Technology, Organization and Productivity: Theory Development and
Empirical Investigation. Award: $309K (6/98-10/04)

Principal Investigator. Customer Behavior in On-Line Markets. Wharton Electronic Commerce
Forum. Award: $25K (6/00 – 6/01).

Principal Investigator. Switching Cost and Pricing in Electronic Markets. Wharton eBusiness
Initiative. Award $25K (6/01-6/02)

Journal/Conference Reviews

Editorial Board
Information Systems Research (Guest Senior Editor, 2009-2011; Senior Editor, 2007-2008;
Associate Editor 2000-2002, 2004 Guest Associate Editor)
Journal of Management Information Systems (2002-present)
Management Science (2002-2008; Departmental Co-Editor – Information Systems, 2008-2015)
SSRN Information Systems and Economics (2004-2008)

Program Committee
Workshop on Information Systems and Economics (2009 Conference Co-Chair; 2004,
Conference Co-Chair)
International Conference on Information Systems (2000, 2003 Associate Editor)
                                                                                              9
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 55 of 65 PageID #:3989

ACM Conference on Electronic Commerce (2007)
International Conference on Information Systems Doctoral Consortium (2007)
NYU CeDER Summer Doctoral Workshop (2007)

Ad-hoc Reviewer
American Economic Review, Canadian Journal of Economics, Canada Social Science Research
and Humanties Council, City University of Hong Kong - Grant Review Committee,
Communications of the ACM, Economic Inquiry, European Economic Review, European Journal
of Operations Research, Hawaii International Conference on System Sciences
Industrial Relations, Industrial and Labor Relations Review, Information Economics and Policy,
Information Systems Frontiers, Information Systems Research, Information Technology and
Management, Journal of Banking and Finance, Journal of Industrial Economics, Journal of Law,
Economics and Organization, Journal of Management Information Systems, Journal of
Organizational Computing, Journal of Productivity Analysis, Management Science, Managerial
and Decision Economics, Manufacturing & Service Operations Management, Marketing Science,
McGraw-Hill Textbook Division, MIS Quarterly (occasional Guest Associate Editor), National
Science Foundation, Review of Economics and Statistics, Regional Science, Sloan Management
Review, Quarterly Journal of Economics

Teaching Experience

Massachusetts Institute of Technology, Sloan School of Management. Course: 15.567 –
Introduction to eBusiness, Fall, 2001 (2 sections, co-taught with Erik Brynjolfsson)

University of Pennsylvania, The Wharton School. Course: OPIM101 – Introduction to
Operations and Information Management. Fall, 2007; Fall, 2008; Fall, 2009; Fall, 2010; Fall,
2011 (Co-instructor); Fall, 2012; Fall, 2013 (x2); Fall, 2014 (x2) ; Fall, 2015 (x2) (Instructor).

University of Pennsylvania, The Wharton School. Course: OPIM105 -- Data Analysis in VBA
and SQL. Spring, 2011 (Co-instructor); Spring, 2012; Spring, 2013; Fall, 2013; Fall 2015; Fall
2016 x2; Fall 2017 x2; Fall 2018 x2, Fall 2019 x2; Spring 2020.

University of Pennsylvania, The Wharton School. Course: OPIM 469 - Advanced Topics in
Information Strategy and Economics. Spring, 2000 (x2); Spring, 2001 (x2); Spring, 2002 (x3)
(Instructor); Spring, 2003 (Co-instructor, 2 sections); Spring, 2004; Spring, 2005; Spring, 2006;
Spring, 2007; Fall, 2008; Spring, 2010; Spring, 2011; Spring, 2012; Spring, 2013, Fall 2014
(Instructor)

University of Pennsylvania, The Wharton School. OPIM669 - Advanced Topics in Information
Strategy/Financial Information Systems. Spring, 1998; Spring, 1999; Spring, 2000; Spring,
2001; Spring, 2002 (Guest Lecturer); Spring, 2003 (Co-instructor); Spring, 2004; Spring, 2005;
Spring, 2006; Spring, 2007 (Instructor).

University of Pennsylvania, The Wharton School. Tiger Team Field Application Project. Spring,
1999; Spring, 2000; Spring, 2001 (Faculty Advisor for Electronic Commerce/IT projects)

University of Pennsylvania, The Wharton School. Course: EMTM900 – Electronic Commerce
Marketing. Spring, 2000 (Guest Lecturer)

University of Pennsylvania, The Wharton School. Course: D-SEM on Electronic Commerce.
Fall, 2000
                                                                                                10
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 56 of 65 PageID #:3990


University of Pennsylvania, The Wharton School. Course: OPIM 319 - Advanced Topics in
Information Strategy/Advanced Decision Support Systems (now OPIM469). Spring, 1998;
Spring, 1999 (Instructor)

University of Pennsylvania, The Wharton School. Course: OPIM 210 - Management
Information Systems. Fall, 1996; Spring, 1997; Fall, 1997; Spring, 1998; Spring 1999 (x2); Fall,
2002 (x2); Spring, 2004; Spring, 2006; Fall, 2006; Spring, 2007; Fall, 2007 (Instructor).

University of Pennsylvania, The Wharton School. MBA Pre-Term Exercise on Contract
Negotiations for Information Technology Outsourcing. Fall, 1998; Fall, 1999 (with D. Croson
and R. Croson)

University of Pennsylvania, The Wharton School. Course: OPIM 950/955/960/961 - Doctoral
Seminar in Information Technology: Economics and Organization. Fall, 1997; Fall, 2000 w/ R.
Aron as OPIM899; Fall, 2001 (Guest Lecturer); Fall, 2003 (Guest Lecturer); Spring, 2003; Fall,
2004 (Guest Lecturer); Spring, 2005; Spring, 2008; Spring, 2010; Spring, 2012; Spring 2013
(co-Instructor); Spring, 2015; Spring 2016; Spring 2017; Spring 2018; Spring 2019.

University of Pennsylvania, The Wharton School. Course: WH101 – Business and You. Spring,
2017, Fall 2017, Fall 2018, Fall 2019. (cotaught OIDD Session).

University of Pennsylvania, The Wharton School. Course: OPIM 666 - Information: Industry
Structure and Competitive Strategy. Winter Quarter, 1997; Spring Quarter, 1997 (Instructor);
Guest Lecturer (Fall Quarter, 1999; Fall Quarter, 2000).

Massachusetts Institute of Technology, Sloan School of Management. Course: 15.566 -
Information Technology as an Integrating Force in Manufacturing. Spring, 1995 (Teaching
Assistant)

Brown University, Department of Engineering. Course: EN 162- Analog Circuit Design. Spring,
1987 (Teaching Assistant)

Professional Affiliations

Sigma Xi, Tau Beta Pi, Association for Computing Machinery, American Economic Association,
INFORMS, Association for Information Systems

Students Supervised

Dissertation Supervisor
 Eli Snir (2001): Lecturer, Washington University
 Pei-Yu (Sharon) Chen (2002): Professor, Arizona State University
 Guodong (Gordon) Gao (2005): Associate Professor, University of Maryland
 Xinxin (Mandy) Li (2005): Associate Professor, University of Connecticut
 Prasanna (Sonny) Tambe (2008): Associate Professor, Wharton School
 Fujie Jin (2016): Assistant Professor, Indiana University

Thesis Reader
 Bin Gu (2002): Professor, Arizona State University
 Il-Horn Hann (2000): Professor, University of Maryland
                                                                                               11
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 57 of 65 PageID #:3991

Michael Jacobides (2000): Professor, London Business School
Jeff McCullough (2005): Assistant Professor, University of Minnesota
Ying Liu (2006): Assistant Professor, University of Hawaii
Ben Powell (2003): Unknown
Michael Row (2001): Private Industry
Baba Prasad (2003): Unknown
Mei Xue (2001): Associate Professor, Boston College
Matt Thatcher (1999): Assistant Professor, University of Nevada (Las Vegas)
Shinyi Wu (2003): Assistant Professor, Arizona State University
Moti Levi (2001): Private Industry
Antonio (Toni) Moreno-Garcia (2012): Assistant Professor, Northwestern University
Sergeui Roumanitsev (2006): Private Industry
Marcelo Olivares (2007): Associate Professor, Columbia University
Ben Shiller (2011): Assistant Professor, Brandeis University
Adam Saunders (2011): Assistant Professor, University of British Columbia
Fangyun (Tom) Tan (2011): Assistant Professor, Southern Methodist University
Vihbahshu Abhishek (2011): Assistant Professor, Carnegie Mellon University
Hessam Bavafa (2013): Assistant Professor, University of Wisconsin
Yili (Kevin) Hong (2013): Assistant Professor, Arizona State University
Dokyun Lee (2014): Assistant Professor, Carnegie Mellon University
Jing Peng (2015): Assistant Professor, University of Connecticut
Bowen Lou (2019): On academic job market

Other Doctoral Advising
Fujie Jin (2013): Summer Paper Advisor, Primary Academic Advisor
Amanda Jensen (2010): Summer Paper Advisor
Felipe Csaszar (2005): Academic Advisor
Ozge Yapar (2015-6): Independent study supervisor
 Kayoung Choi (2015): Summer Paper Advisor
 Atiye Cansu Erol (2019): Summer Paper Advisor

Masters Students
 Xiaoge Zhou, OPIM Department, Wharton School (1999-2001): Thesis Supervisor
 Jihae Wee, School of Engineering and Applied Science (2003): Project Supervisor
 Zhu Lu, College of Arts and Sciences (2014): Thesis Supervisor

MBA Students
 Anna Blacyzyck, Wharton School (2004): Independent Study Project Supervisor
 Luca Coltro, Wharton School (1997-1998): Advanced Study Project Supervisor
 Andrew Trader, Wharton School (1999): Advanced Study Project Supervisor

Undergraduate Students
 Steven Altman, Wharton School (1997): Independent Study Project Supervisor
 Maury Apple, Wharton School (1997): Independent Study Project Supervisor
 Tara Bhandari, Wharton School (2002): Society Project Supervisor
 Thomas Burrell, Engineering School (2001): Senior Project Supervisor
 Todd Bishop, Wharton School (1999): Independent Study Project Supervisor
 Rachel Boim, Wharton School (1999). Independent Study Project Supervisor
 Hope Bromley, Wharton School (2000): Independent Study Project Supervisor
 John Chiang, Wharton School (2001): Society Project Supervisor
 Charlene Chen, Wharton School (2005): Senior Design Project Supervisor
                                                                                    12
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 58 of 65 PageID #:3992

 Robert Dolan, Wharton School (2003-4): Wharton Research Scholars Supervisor
 Ronak Ghandhi, School of Engineering (2013): Senior Design Project Supervisor
 Gabriel Gottleib, School of Engineering (2002): Senior Design Project Supervisor
 Phuong Ho, Department of Economics (1998): Honors Advisor
 Richard Hooper, Systems Engineering (1999): Independent Study Project Advisor
 Hunter Horsley, Wharton School (2015): Independent Study Project Advisor
 Melinda Hu, Wharton School (2018-2019): Wharton Researh Scholars Advisor
 Pawel Hytry, Wharton School (2011-2012): Independent Study Project Advisor
 Ulhas Jagdale, School of Engineering (2013): Senior Design Project Supervisor
 Johnny Kong, Wharton School (2005): Senior Design Project Supervisor
 Amin Laksmani, Computer Science and Enginering (2010): Senior Design Supervisor
 Henrique Laurino, Wharton School (2018): Senior Thesis Supervisor
 Jacob Lefkowitz, Wharton School (1998): Society Project Supervisor
 Steven Levick, Wharton School (2012): Independent Study Supervisor
 Brandon Newberg, Wharton School (2012): Independent Study Supervisor
 David Perez y Perez, Wharton School (1999): Independent Study Supervisor
 Nickhil Ramchandi, Wharton School (1999): Independent Study Supervisor
 Reuben Randolf, School of Engineering (1998): Project Supervisor
 Kevin Reeves, School of Engineering (2001): Independent Study Project Supervisor
 Allison Rosen, Wharton School (1997): Independent Study Project Supervisor
 Jennifer Seo, School of Engineering (2000): Senior Design Project Supervisor
 Kyle Smith, Wharton School (2001): Independent Study Project Supervisor
 David Thornton, Wharton School (2005): Senior Design Project Supervisor
 Jon Turow, Wharton School (2005-6): Independent Study Supervisor
 Udack Victor, School of Engineering (2000): Senior Design Project Supervisor
 Jason Wang, Wharton School (1998): Society Project Supervisor
 Melinda Wang, Wharton School (2018): Senior Project Supervisor
 Christine Wong, Wharton School (1997): Society Project Supervisor

Other Service

University of Pennsylvania
        Academic Dishonesty Disciplinary Committee Panel (2012)
        Trustees Committee on Academic Policy (2009-2010)
        Lindback Teaching Award Committee (1999)
Wharton School
        Curriculum Innovation and Review Committee (CIRC) (chair, 2016-20)
        Undergraduate Curriculum Evaluation Committee (2014-2016)
        Management Department Q-Review Committee, Chair (2013-2014)
        Wharton Personnel Committee (2009-2011)
        Dean’s Advisory Group (2008)
        Panel Moderator, Wharton Asia Business Forum (2006)
        Undergraduate Curriculum Design Committee (2003)
        Ph.D Program Review Committee (2000)
        Dean’s Council on Education (2001)
        WebI Curriculum Development Committee (2000)
Wharton School, Undergraduate Division
        Moderator, Wharton Information Technology Career Panel (1997-99)
        Graduation Speaker (1999)
        Parents Weekend Speaker (1999)
        Hauck Teaching Award Committee (2000-01)
                                                                                    13
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 59 of 65 PageID #:3993

        Electronic Commerce Concentration Advisor (2000-present)
        Wharton/Monitor Corporation Undergraduate Case Competition Judge (2001)
       Deans Award for Excellence Committee (2010, 2006)
Wharton School, Department of Operations and Information Management/OIDD
        Recruiting Committee (2005, 2006, 2011, 2014, 2016)
        Doctoral Admissions Committee (2004, 2005, 2011, 2012-13, 2015-7)
        Department Q-Review Committee (1999-00)
        Undergraduate Coordinator (1998-01, 2002-2008)
        Undergraduate Curriculum Committee (1998-01, 2002-2008)
        Department Computing Coordinator (1997)
        Department Representative to Wharton Computing (1997)
        Department Seminar Coordinator (1996, 2010)
        Departmental Tenure Committees (2006, 2013, 2014, 2019)
Wharton School, Public Policy Initiative
        Wharton/OSET Foundation Project on the Voting Technology Industry (2016)
Morgan State University
        Advising on Curriculum Design (2019).
MIT Center for Coordination Science
        Seminar Coordinator (1994)
National Science Foundation
        Panelist (1998, 2001, 2003, 2005, 2006, 2015)
        Participant in the NSF CISE/SBE Cyberinfrastructure Workshop (2005)
International Confererence on Information Systems
        Doctoral Consortium Faculty (2006)
Other
        MIT Inclusive Innovation Competition Judge (2016)
        NYU/CeDER Summer Doctoral Consortium Faculty (2006)




                                                                                   14
                                      Appendix B
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 60 of 65 PageID #:3994




                  Prior Testimony At Trial, Arbitration
                  or Deposition in the Last Four Years
Stuart Mackinnon v. Volkswagen Canada Group, Inc., et. al. Ontario Superior Court of Justice
File No. CV-17-582746-00CP. February, 2021.
Andrea M. Williams et al. v. Apple Inc. United States District Court for the Northern District of
California, Case No. 5:19-cv-4700-LHK. February, 2021.
Damonie Earl et al. v. The Boeing Company, Southwest Co. United States District Court for the
Eastern District of Texas, Sherman Division, Case No. 4:19-cv-00507-ALM. January, 2021.
Jennifer Song and Scott Werkin v. Champion Petfoods USA, Inc. and Champion Petfoods
LP. United States District Court, District of Minnesota, Case No. 18-cv-03205-PJS-
KMM. December, 2020.
VLSI Technology, LLC v. Intel Corporation. United States District Court for the Eastern District
of Texas, Case No. 19-cv-00977-ADA. September, 2020.
Jason Counts et. al. v. General Motors Corporation. United States District Court, Eastern
District of Michigan, Case No. 1:16-cv-12541-TLL-PTM. July, 2020.
Jennifer Nemet et. al. v. Volkswagen Group of America et. al. United States District Court for
the Northern District of California, Case No. 3:17-cv-04372-CRB. July 2020.
In Re: Sonic Corp. Customer Data Breach Litigation. United States District Court for the
Northern District of Ohio (Eastern Division at Cleveland), Case No. 1:17-md-02807-JSG. April,
2020.
Kimberley Laura Smith-Brown et. al. v. Ulta Beauty, Inc. and Ulta Salon, Cosmetics and
Fragrances, Inc. United States District Court for the Northern District of Illinois, Eastern
Division, Case No. 1:18-cv-610. February, 2020.
The California Institute of Technology v. Broadcom Limited, Broadcom Corporation, Avago
Technologies Limited, Apple, Inc. and Cypress Semiconductor Corporation. United States
District Court for the Central District of California, Case No. 2:16-cv-3714-GW (AGRx).
January, 2020.
Scott Weaver v. Champion Petfoods USA, Inc. and Champion Petfoods LP. United States
District Court for the Central District of California, Western Division, Case No. 2:18-cv-01996-
JPS. September, 2019.
Dolby Laboratories Licensing Corporation and Dolby Corporation AB v. Adobe Systems
Incorporated. United States District Court for the Northern District of California, Oakland
Division, Case No. 3:18-cv-01553-YGR. July, 2019.
Anthony Shamrell et al. v. Apple Inc., Superior Court of the State of California County
of San Diego, Case No: 37-2013-00055830-CU-PL-CTL. May, 2016 and June, 2019.

                                                                                                    1
Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 61 of 65 PageID #:3995




Jennifer Reitman et. al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP. United
States District Court for the Central District of California, Western Division, Case No. 2:18-cv-
01736-DOC-JPR. May, 2019.
Riley Johannessohn, et al., v. Polaris Industries Inc. (class action), United States
District Court District of Minnesota, Case No. 0:16-cv-03348-PJS-LIB. March, 2019.
Route1 Inc. v. Airwatch LLC., United States District Court for the District of Delaware, Case No.
17-331-KAJ. March, 2019.
Carl Zeiss AG and ASML Netherlands B.V. v. Nikon Corporation, Sendai Nikon Corporation,
and Nikon, Inc., United States District Court for the Central District of California Case No. 2:17-
cv-03221-RGK (MRWx). May, 2018.
Buckeye Tree Lodge and Sequoia Village Inn, LLC, and 2020 O Street Corporation, Inc. D/B/A
The Mansion on O Street v. Expedia, Inc., Hotels.com, L.P., Orbitz, LLC, Venere Net S.R.L. DBA
Venere Net, LLC and Expedia Australia Investments PTY LTD (class action) United States
District Court for the Northern District of California, Case No. 3:16-CV-04721-VC. April, 2018.
California Opt Out Arbitrations in VW Diesel Emissions Litigation.
       Michelle L. Pennings v. Drew Ford dba Drew Volkswagen. November, 2017.
       Laura A. Frerking and Roberts J. Frerking v. Dirito Brothers Walnut Creek, Inc.; Caleb A.
       Lugliani v. Dirito Brothers Walnut Creek, Inc. October, 2017.

       Michael J. Taylor and Vicky M. Taylor v. Circle Motors, Inc. dba South Bay Volkswagen.
       October, 2017.

       Taner Pamuk & Sarah D. Hartmann v. M&M Automotive Group, Inc. dba Volkswagen of
       Oakland. December, 2017.
       Katrina M. Manos v. J.C.H Investments, dba Murietta Volkswagen. December, 2017.

       Timothy Hassett v. Q&S Automotive LLC, dba Audi Oakland. March, 2018.
       Steve Duke v. Central Valley Automotive, dba Central Valley Volkswagen. May, 2018.
       Evan Lippincott & Emily Lippincott v. PAG Santa Ana AVW, Inc. dba Audi South Coast.
       April, 2018.
Realtime Data LLC v. Rackspace US, Inc., NetApp, Inc., and SolidFire LLC, United
States District Court for the Eastern District of Texas, Case No. 6-16-cv-00961.
September, 2017.
Marc Opperman et. al. v. Path, Inc. et. al. United States District Court for the Northern
District of California, Case No. 13-cv-0453-JST. April, 2017.




                                                                                                    2
                                                  Appendix C
      Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 62 of 65 PageID #:3996


                         Materials Relied Upon by Lorin M. Hitt

Pleadings
Third Amended Class Action Complaint, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP,
United States District Court Northern District of Illinois, Eastern Division, Case No. 1:18-cv-06951, June 17, 2020
Plaintiffs’ Motion for Class Certification, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP,
United States District Court Northern District of Illinois, Eastern Division, Case No. 1:18-cv-06951, February 24, 2021


Expert Reports
Rebuttal Expert Report of Lorin M. Hitt, with Appendices, Jennifer Reitman, et al. v. Champion Petfoods USA, Inc. and
Champion Petfoods LP, United States District Court Central District of California, Western Division, MDL Case No. 2:18-cv-
01736-DOC-JPR, May 13, 2019
Rebuttal Expert Report of Lorin M. Hitt, with Appendices and Exhibits, Scott Weaver, et al. v. Champion Petfoods USA, Inc.
and Champion Petfoods LP, United States District Court Eastern District of Wisconsin, MDL Case No. 2:18-cv-01996-JPS,
September 12, 2019
Second Rebuttal Expert Report of Lorin M. Hitt, with Appendices, Jennifer Reitman, et al. v. Champion Petfoods USA, Inc. and
Champion Petfoods LP, United States District Court Central District of California, Western Division, MDL Case No. 2:18-cv-
01736-DOC-JPR, September 12, 2019
Expert Report of Dr. Robert H. Poppenga DVM, PhD, DABVT, with Exhibits, Afshin Zarinebaf, et al. v. Champion Petfoods
USA, Inc. and Champion Petfoods LP, United States District Court Northern District of Illinois, Eastern Division, Case No.
1:18-cv-06951, February 19, 2021
Expert Report of Lorin M. Hitt, Jennifer Song, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United States
District Court District of Minnesota, MDL Case No. 18-cv-03205-PJS-KMM, December 11, 2020
Expert Report of Stefan Boedeker, with Appendices and Supporting Materials, Afshin Zarinebaf, et al. v. Champion Petfoods
USA, Inc. and Champion Petfoods LP, United States District Court Northern District of Illinois, Eastern Division, Case No.
1:18-cv-06951, February 24, 2021
Errata and Clarifications for the Expert Report of Stefan Boedeker, with Appendices and Supporting Materials, Afshin
Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United States District Court Northern District of
Illinois, Eastern Division, Case No. 1:18-cv-06951, February 24, 2021
Expert Report of Dominique M. Hanssens, Afshin Zarinebaf, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods
LP, United States District Court Northern District of Illinois, Eastern Division, Case No. 1:18-cv-06951, March 29, 2021


Deposition Transcripts
Deposition of Sean P. Callan, Ph.D., Jennifer Reitman, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP,
United States District Court for the Central District of California Western Division, Case No. 2:18-CV-01736-DOC(JPR), May
9, 2019
Deposition of Bruce Silverman, Rachel Colangelo, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United
States District Court Northern District of New York, Case No. 6:18-cv-01228, March 17, 2021
Deposition of Bruce Silverman, Jennifer Song, et al. v. Champion Petfoods USA Inc. and Champion Petfoods LP, United States
District Court for the District of Minnesota, Case No. 0:18-cv-003205‐PJS‐KMM, November 24, 2020
Deposition of Stefan Boedeker, Jennifer Song, et al. v. Champion Petfoods USA Inc. and Champion Petfoods LP, United States
District Court for the District of Minnesota, Case No. 0:18-cv-003205‐PJS‐KMM, December 2, 2020
Deposition of Stefan Boedeker, Rachel Colangelo, et al. v. Champion Petfoods USA, Inc. and Champion Petfoods LP, United
States District Court Northern District of New York, Case No. 6:18-cv-01228, March 16, 2021



                                                                                                                             1
      Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 63 of 65 PageID #:3997


SEC Filings
Chewy, Inc., Form 10-K for the fiscal year ended February 2, 2020, filed on April 2, 2020


Academic Literature / Books
Bryan K. Orme, Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research, 3rd edition,
(Manhattan Beach, CA: Research Publishers LLC, 2014)
Emin M. Dinlersoz and Han Li, “The Shipping Strategies of Internet Retailers: Evidence from Internet Book Retailing,”
Quantitative Marketing and Economics 4, no. 4 (2006): 407–438
Erik Brynjolfsson and Michael D. Smith, “Frictionless Commerce? A Comparison of Internet and Conventional Retailers,”
Management Science 46, no. 4 (April 2000): 563–585
Frank E. Harrell, Jr., Regression Modeling Strategies: With Applications to Linear Models, Logistic and Ordinal Regression,
and Survival Analysis, 2nd edition (New York, NY: Springer International Publishing Switzerland, 2015)
Greg M. Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Valuation of Patented Product Features,” Journal of
Law and Economics 57, no. 3 (August 2014): 629–663
Greg M. Allenby, Jeff D. Brazell, John R. Howell, and Peter E. Rossi, “Using Conjoint Analysis to Determine the Market Value
of Product Features,” in Proceedings of the Sawtooth Software Conference (October 2013): 341–355
Hal R. Varian, “A Model of Sales,” The American Economic Review 70, no. 4 (September 1980): 651–659
Hal R. Varian, Microeconomic Analysis, 3rd edition (New York, NY: W. W. Norton & Company, 1992)
Jean Tirole, The Theory of Industrial Organization, 7th edition (Cambridge, MA: The MIT Press, 1988)
Mark A. Allen, Robert E. Hall, and Victoria A. Lazear, “Reference Guide on Estimation of Economic Damages,” in Reference
Manual on Scientific Evidence, 3rd edition (Washington, DC: The National Academies Press, 2011)
Michael D. Smith and Erik Brynjolfsson, “Consumer Decision-Making at an Internet Shopbot: Brand Still Matters,” The
Journal of Industrial Economics XLIX, no. 4 (December 2001): 541–558
Michael R. Baye, John Morgan, and Patrick Scholten, “Information, Search, and Price Dispersion,” in Handbooks in
Information Systems I, T. Hendershott, ed. (Elsevier, 2006)
Michael W. Maher, Clyde P. Stickney, and Roman L. Weil, Managerial Accounting: An Introduction to Concepts, Methods and
Uses, 6th edition (Orlando, FL: Harcourt Brace College & Company, 1997)
N. Gregory Mankiw, Principles of Microeconomics, 5th edition (Mason, OH: South-Western Cengage Learning, 2008)
Tonya Hansen and Evert Van der Sluis, “Corn-Based Pet Food Production in South Dakota: Preliminary Feasibility Study,”
South Dakota State University Agricultural Experiment Station Bulletins 743, October 1, 2015
Wagner A. Kamakura, Byung-Do Kim, and Jonathan Lee, “Modelling Preference and Structural Heterogeneity in Consumer
Choice,” Marketing Science 15, no. 2 (May 1996): 152–172
Walter Nicholson, Microeconomic Theory: Basic Principles and Extensions, 7th edition (Orlando, FL: The Dryden Press, 1998)
Xing Pan, Brian T. Ratchford, and Venkatesh Shankar, “Can Price Dispersion in Online Markets Be Explained by Differences
in E-Tailer Service Quality?” Journal of the Academy of Marketing Science 30, no. 4 (Fall 2002): 433–445


Publicly Available Materials
“Acana Regionals Appalachian Ranch Dry Dog Food,” Allivet, https://www.allivet.com/p-8688-acana-regionals-appalachian-
ranch-dry-dog-food.aspx
“ACANA Regionals Appalachian Ranch Dry Dog Food (13 lb),” eBay, https://www.ebay.com/itm/ACANA-Regionals-
Appalachian-Ranch-Dry-Dog-Food-13-lb/173353457161
“Advice about Eating Fish,” U.S. Food and Drug Administration, https://www.fda.gov/food/consumers/advice-about-eating-
fish

                                                                                                                              2
      Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 64 of 65 PageID #:3998


“Bisphenol A (BPA) Factsheet,” Centers for Disease Control and Prevention,
https://www.cdc.gov/biomonitoring/BisphenolA_FactSheet html
“Fish Advisories,” Illinois Department of Public Health, https://www.dph.illinois.gov/topics-services/environmental-health-
protection/toxicology/fish-advisories
“Fromm, Champion Pull Products from Chewy,” PetfoodIndustry.com, https://www.petfoodindustry.com/articles/6552-fromm-
champion-pull-products-from-chewycom
“Guidelines for Eating Fish that Contain Mercury,” United States Environmental Protection Agency,
https://www.epa.gov/mercury/guidelines-eating-fish-contain-mercury
“Meadowland,” Acana, https://acana.com/en_US/for-dogs-1/meadowland/ds-aca-meadowlands-dog.html
“Metals and Your Food,” U.S. Food and Drug Administration, https://www fda.gov/food/chemicals-metals-pesticides-
food/metals
“New York State Health Advice on Eating Fish You Catch,” New York State Department of Health,
https://www.health ny.gov/environmental/outdoors/fish/health_advisories/
“Original,” Orijen, https://orijen.ca/en_US/for-dogs-2/original/ds-ori-original-dog.html
“Orijen and Acana Foods in Comparison to Pet Food Safety Standards,” Champion Petfoods, May 2017
“Pedigree Adult Complete Nutrition Roasted Chicken, Rice & Vegetable Flavor Dry Dog Food,” Chewy,
https://www.chewy.com/pedigree-adult-complete-nutrition/dp/141438
“Pedigree Adult Complete Nutrition Roasted Chicken, Rice & Vegetable Flavor Dry Dog Food, 33 lb,” Dollar General,
https://www.dollargeneral.com/products/product-page.pedigree-adult-complete-nutrition-roasted-chicken-rice-vegetable-flavor-
dry-dog-food-33-lb.html
“Pedigree Dog Food,” Walmart, https://www.walmart.com/browse/pets/pedigree-dog-
food/5440_202072_6432755_4978338_7520899
“Pedigree® Adult Roasted Chicken, Rice & Vegetable Flavor Dry Dog Food,” Pedigree, https://www.pedigree.com/dog-
foods/details/pedigree-adult-complete-nutrition-roasted-chicken-rice-vegetable
“Pedigree® Big Dogs Roasted Chicken, Rice & Vegetable Dry Dog Food,” Pedigree, https://www.pedigree.com/dog-
foods/details/pedigree-for-big-dogs-adult-complete-nutrition-roasted-chicken-rice-vegetable
“Red Meat Formula,” Acana, https://acana.com/en_US/for-dogs-1/red-meat-formula/ds-aca-red-meat.html
“Statewide Safe Fish Guidelines,” Michigan Department of Health and Human Services,
https://www.michigan.gov/documents/mdch/Statewide_Mercury_Advisory_Fact_Sheet_2010-07_327066_7.pdf
“Top 50 Pet Food Companies Worldwide,” Watt Global Media
“View All Dry Dog Foods,” Dog Food Advisor, https://www.dogfoodadvisor.com/dog-food-reviews/dry/all/
“Where to Buy,” Acana, https://acana.com/en_US/where-to-buy
“Where to Buy,” Orijen, https://orijen.ca/en_US/where-to-buy
“Wild Atlantic,” Acana, https://acana.com/en_US/for-dogs-1/wild-atlantic/ds-aca-wild-atlantic-dog html
Allivet.com
Chewy.com
ConcordPetFoods.com
DogFoodAdvisor.com
Ebay.com
Elizabeth Lee, “Raw Dog Food: Dietary Concerns, Benefits, and Risks,” Fetch by WebMD,
https://pets.webmd.com/dogs/guide/raw-dog-food-dietary-concerns-benefits-and-risks#1
Jordan Tyler, “Champion Brands Added to Petco Shelves,” Pet Food Processing, January 17, 2019,
https://www.petfoodprocessing net/articles/12862-champion-brands-added-to-petco-shelves
                                                                                                                              3
      Case: 1:18-cv-06951 Document #: 117-4 Filed: 05/06/21 Page 65 of 65 PageID #:3999


PandFPet.Shop
PawNaturals.com
Petco.com
PetOCart.com
PetProjectLA.com
PetsWarehouse.com
Shanti Menon, “Mercury Guide,” NRDC, March 10, 2016, https://www nrdc.org/stories/mercury-guide
TheNaturalDogOnline.com
Tomlinsons.com
Amazon.com
Shopping.google.com


Bates-Stamped Documents
CPF0017614
CPF0017743
CPF1337244–5
CPF1762620–1
CPF2117040–8




                                                                                                  4
